Exhibit 10.3

 

SUNRISE TECHNOLOGY PARK

 

DEED OF LEASE

FOR

OFFICE SPACE

 

TABLE OF CONTENTS

 

ARTICLE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.

   DEFINITIONS    1

2.

   TERM    5

3.

   “AS-IS” CONDITION; TENANT’S WORK    5

4.

   RENT    6

5.

   ADDITIONAL RENT    7

6.

   USE    8

7.

   CARE OF PREMISES    8

8.

   ALTERATIONS BY TENANT    8

9.

   EQUIPMENT    9

10.

   OWNERSHIP AND REMOVAL OF PROPERTY    10

11.

   LANDLORD’S ACCESS TO PREMISES    10

12.

   SERVICES AND UTILITIES    11

13.

   RULES AND REGULATIONS    11

14.

   REPAIR OF DAMAGE CAUSED BY TENANT: INDEMNIFICATION    11

15.

   LIMITATION ON LANDLORD LIABILITY    12

16.

   FIRE AND OTHER CASUALTY    12

17.

   INSURANCE    13

18.

   CONDEMNATION    14

19.

   DEFAULT    15

20.

   NO WAIVER    17

21.

   HOLDING OVER    18

22.

   SUBORDINATION    18

23.

   ASSIGNMENT AND SUBLETTING    18

24.

   TRANSFER BY LANDLORD    20

25.

   INABILITY TO PERFORM    20

26.

   ESTOPPEL CERTIFICATES    20

27.

   COVENANT OF QUIET ENJOYMENT    21

28.

   WAIVER OF JURY TRIAL    21

29.

   BROKERS    21

30.

   CERTAIN RIGHTS RESERVED BY LANDLORD    21

31.

   NOTICES    22

32.

   MISCELLANEOUS PROVISIONS    22     

A.     BENEFIT AND BURDEN

   22     

B.     GOVERNING LAW

   22     

C.     NO PARTNERSHIP

   22     

D.     DELEGATION BY LANDLORD

   22     

E.     TENANT RESPONSIBILITY FOR AGENTS

   22     

F.      INVALIDITY OF PARTICULAR PROVISIONS

   23     

G.     COUNTERPARTS

   23     

H.     ENTIRE AGREEMENT

   23     

I.       AMENDMENTS

   23     

J.      MORTGAGEE’S PERFORMANCE

   23     

K.     LIMITATIONS ON INTEREST

   23     

L.     REMEDIES CUMULATIVE

   23     

M.    ANNUAL FINANCIAL STATEMENTS

   23

33.

   LENDER APPROVAL. [INTENTIONALLY OMITTED]    23

34.

   PARKING    23

35.

   SECURITY DEPOSIT. [INTENTIONALLY OMITTED]    23

36.

   HAZARDOUS MATERIALS    23

37.

   RELOCATION OF TENANT [INTENTIONALLY OMITTED]    24

38.

   NO RECORDATION    24

39.

   OPTION TO EXTEND    25      SIGNATURES    26

EXHIBIT A - PREMISES PLAN

    

EXHIBIT B - DECLARATION OF ACCEPTANCE

    

EXHIBIT C - [INTENTIONALLY OMITTED]

    

EXHIBIT D - RULES AND REGULATIONS

    

EXHIBIT E - PARKING

    



--------------------------------------------------------------------------------

SUNRISE TECHNOLOGY PARK

 

DEED OF LEASE

 

THIS DEED OF LEASE (the “Lease” is made and entered into this 30th day of April,
2002, by and between STEVENS CREEK ASSOCIATES, a California general partnership
d/b/a TRIZECHAHN SUNRISE TECH PARK MANAGEMENT (“Landlord”) and LEARNING TREE
INTERNATIONAL USA, INC., a Delaware corporation (“Tenant”).

 

In consideration of the Rent hereinafter reserved and the agreements hereinafter
set forth, Landlord and Tenant mutually agree as follows:

 

1. DEFINITIONS.

 

Except as otherwise expressly provided or unless the context otherwise requires,
the following terms shall have the meanings assigned to them in this Section:

 

A. Alterations: Any improvements, alterations, fixed decorations or
modifications, structural or otherwise, to the Premises, the Building or the
Land, as defined below, including but not limited to the installation or
modification of carpeting, partitions, counters, doors, air conditioning ducts,
plumbing, piping, lighting fixtures, wiring, hardware, locks, ceilings and
window and wall coverings.

 

B. Building: The building located at 12345 Sunrise Valley Drive, known as
Building II in Reston, Virginia, in the Park (as hereinafter defined) in which
the Premises are located. Except as expressly indicated otherwise, the term
“Building” shall include all portions of said building, including but not
limited to the Premises and the common areas of said building.

 

C. Consumer Price Index (Regular and Base): [Intentionally Omitted]

 

D. Default Rate: That rate of interest which is five (5) percentage points above
the annual rate of interest which is publicly announced by Bank of America or
its successor entity, if applicable (“Bank of America”), from time to time as
its “prime” rate of interest, irrespective of whether such rate is the lowest
rate of interest charged by Bank of America to commercial borrowers. In the
event Bank of America ceases to announce such a prime rate of interest,
Landlord, in Landlord’s reasonable discretion, shall designate the prime rate of
interest by another bank located in the Washington, D.C. metropolitan area,
which shall be the prime rate of interest used to calculate the default rate.

 

E. Fiscal Year: Each consecutive twelve (12) month period during the Term of
this Lease that commences on January 1 and concludes on December 31, inclusive.

 

F. Ground Leases: All ground and other underlying leases from which Landlord’s
title to the Land and/or the Building is or may be in the future derived.
“Ground Lessors” shall denote those persons and entities holding such ground or
underlying leases.

 

G. Holidays: New Year’s Day, President’s Day, Martin Luther King, Jr.’s
Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veteran’s
Day, Thanksgiving Day, Christmas Day, and any other holidays designated by an
executive order of the President of the United States or by Act of Congress.

 

H. Land: The real estate that supports the Building, and all associated
easements.

 

I. Park Common Areas: All areas, improvements, facilities and equipment from
time to time designated by Landlord for the common use or benefit of Tenant,
other tenants of the Building or the Park and their agents, which areas shall
not decrease in a manner which adversely affects Tenant’s use of the Premises,
including, without limitation, roadways, entrances and exits, landscaped areas,
open areas, park areas, exterior lighting, service drives, loading areas,
pedestrian walkways, sidewalks, atriums, courtyards, concourses, stairs, ramps,
washrooms, maintenance and utility rooms and closets, exterior utility lines,
hallways, lobbies, elevators and their housing and rooms, common window areas,
common walls, common ceilings, common trash areas and parking facilities.

 

- 1 -



--------------------------------------------------------------------------------

J. Tenant’s Work: All work to be performed by Tenant pursuant to Section 3
hereof.

 

K. Lease Commencement Date: The date this Lease commences, as determined
pursuant to Subsection 2.A. below.

 

L. Lease Year: That period of twelve (12) consecutive calendar months that
commences on the first day of the calendar month in which the Lease Commencement
Date occurs, and each consecutive twelve (12) month period thereafter. The
earliest such twelve (12) month period shall be referred to as the “first Lease
Year,” and each of the following Lease Years shall similarly be numbered for
identification purposes.

 

M. Mortgages: All mortgages, deeds of trust and similar security instruments
which may now or in the future encumber or otherwise affect the Building or the
Land, including mortgages related to both construction and permanent financing.
“Mortgagees” shall denote those persons and entities holding such mortgages,
deeds of trust and similar security instruments.

 

N. Common Area Maintenance Expenses: The aggregate amount of (1) all costs and
expenses incurred by Landlord during any Fiscal Year in managing, operating and
maintaining the Building, as determined by Landlord in accordance with generally
accepted accounting practices (“GAAP”). Such costs and expenses shall include
but not limited to the cost of insurance; labor costs (including social security
taxes and contributions and fringe benefits); charges under maintenance and
service contracts (including but not limited to chillers, boilers, elevators,
window and security services); the cost of water, gas, sanitary sewer, storm
sewer, electricity, and other utilities to the Building; the cost of services to
the Building and facilities and systems related thereto (including but not
limited to, paving and parking areas, lighting and sound facilities, storm and
sanitary drainage systems, utility conduits, systems and ducts, fire protection
systems, sprinkler systems, security systems, Building signs, whether or not
located on the Land, retaining walls, curbs, gutters, fences, sidewalks,
canopies, steps, ramps, grass, trees and shrubbery), which services may include,
among other things, ice and snow removal, lighting, cleaning, landscaping,
gardening, sweeping, painting, and resurfacing; management fees not to exceed
five percent (5%) of the gross rental receipts of the Building, including, but
not limited to, Common Area Maintenance Expenses and Real Estate Tax Expenses;
business taxes; and license fees solely applicable to Landlord’s or its
management agent’s authority to conduct business for the Building, public space
and vault rentals and charges; and the cost of any equipment or services
provided by Landlord in connection with the servicing, operation, maintenance
repair and protection of the Park Common Areas and related exterior
appurtenances (whether or not provided on the Lease Commencement Date) and
(2) any and all costs and expenses incurred by Landlord in each calendar year as
Landlord’s share of Park Expenses (as hereinafter defined), as such share is
allocated to the Building by Landlord or Landlord’s management agent. In
determining the proportion of Park Expenses to be allocated to the Building for
charges that are incurred for the Building plus parts of the Park other than the
Building, Landlord shall make a reasonable allocation based on the proportion of
the benefit received by the Building. An allocation based on rentable square
footage will not always provide a proper basis for making the allocation.
However, when, in Landlord’s reasonable judgment, rentable square footage is the
proper basis for determining the allocation, the allocation will be based on the
Building comprising 19.93% of the Park on a rentable square foot basis. Park
Expenses shall mean any and all costs and expenses for or in connection with
(i) managing, operating, maintaining, repairing and replacing those areas,
improvements and facilities and equipment from time to time designated by
Landlord for the common use or benefit of Tenant, other tenants of the Park, and
their agents, including, without limitation, roadways, entrances and exits,
landscapes areas, open areas, park areas, exterior lighting, service drives,
pedestrian walkways, sidewalks, exterior utility lines and parking areas,
(collectively, the “Park Common Areas”), and (ii) providing services designed to
serve the tenants of one or more than one of the buildings in the Park, as
determined by Landlord in accordance with generally accepted accounting
principles regularly applied by Landlord. By way of example, but without
limitation, Park Expenses shall include, but not be limited to, the cost of
insurance; labor costs (including social security taxes and contributions and
fringe benefits); charges under maintenance and service contracts (including,
but not limited to, security services); the cost of water, gas, sanitary sewer,
storm sewer, electricity, and other utilities to the Park; the cost of services
to the Park and facilities and systems related thereto (including, but not
limited

 

- 2 -



--------------------------------------------------------------------------------

to, paving and parking areas, lighting and sound facilities, storm and sanitary
drainage systems, utility conduits, systems and ducts, fire protection systems,
sprinkler systems, security systems, Park signs, whether or not located on the
Land, retaining walls, curbs, gutters, fences, sidewalks, canopies, steps,
ramps, grass, trees and shrubbery), which services may include, among other
things, ice and snow removal, lighting, cleaning, landscaping, gardening,
sweeping, painting, and resurfacing; management fees; business taxes, license
fees, public space and vault rentals and charges; assessments imposed by any
association now or hereafter established to maintain the Park (including, but
not limited to, assessments imposed by any association with respect to the
Park); and the cost of any equipment or services provided by Landlord in
connection with the servicing, operation, maintenance repair and protection of
the Park and related exterior appurtenances (whether or not provided on the
Lease Commencement Date). Common Area Maintenance Expenses shall include
(A) when referring to the Building, the cost of capital improvements made by
Landlord to manage, operate or maintain the Common Areas, and (B) when referring
to the Park Common Areas, the cost of capital improvements made by Landlord to
manage, operate or maintain the Park Common Areas, in each case, together with
any financing charges incurred in connection therewith, provided that such costs
shall be amortized over the useful life of the improvements and only the portion
attributable to the Fiscal Year shall be included in Common Area Maintenance
Expenses for the Fiscal Year; further provided, that such expenditures shall be
limited to costs of (a) improvements or Building components (other than
Buildings) added to the Park which in Landlord’s reasonable judgment will
increase the efficiency of the Building or the Park (i.e., are reasonably
anticipated by Landlord to reduce the rate of increase in the Common Area
Maintenance Expense which relates to the item which is the subject of the
capital expenditure from what it otherwise may have been reasonably anticipated
to be in the absence of such capital expenditure) or (b) improvements or
replacements which are required to comply with the requirements of any laws,
regulations, or insurance or utility company requirements, except for conditions
existing in violation thereof on the Lease Commencement Date. Common Area
Maintenance Expenses shall not include: (i) Real Estate Tax Expenses,
(ii) payments of principal and interest on any Mortgages, (iii) leasing
commissions, (iv) costs of preparing, improving or altering any spaces in
preparation for occupancy of any new or renewal tenant; (v) costs incurred by
Landlord on account of utilities, char services or other services attributable
to space occupied by any tenant of the Building, (vi) the cost of damage and
repairs necessitated, by the gross negligence or willful misconduct of Landlord
or of Landlord’s agents and employees, (vii) any cost or expense incurred by
reason of the remediation or clean-up of any contamination of the Building, the
Land or the Park, or the soils or ground water underlying the Building, the Land
or the Park, by hazardous materials or toxic substances, (viii) overhead costs
and profit increment paid to subsidiaries or affiliates of Landlord for services
on or for the Building, the Land or the Park, to the extent only that the cost
of such services exceed the competitive costs of such services had they not been
rendered by a subsidiary or affiliate of the Landlord, (ix) any deductible on
Landlord’s insurance policy in excess of Fifty Thousand Dollars ($50,000.00),
(x) the costs, including permit, license and inspection costs, incurred with
respect to the construction of the Building, (xi) the costs of any services
provided to other tenants of the Park which are not made available to Tenant,
(xii) legal fees, brokerage commissions, advertising costs, or other related
expenses incurred in connection with the leasing of the Building or the Park or
associated with monetary disputes with tenants or other occupants of the
Building or the Park or with the enforcement of any monetary provision of any
lease or defense of Landlord’s title to or interest in the Building or the Park
or any part thereof, (xiii) except to the extent allocable to the Park, salaries
of personnel to the extent that such personnel perform services other than in
connection with the management, operation, repair or maintenance of the
Building, the Land or the Park, and (xiv) Landlord’s general corporate overhead
and general and administrative expenses not related to the Building, the Land or
the Park.

 

O. Park: That certain business park located in Reston, Virginia known as Sunrise
Technology Park which as of the date of this Lease contains approximately
312,330 rentable square feet in four (4) buildings, known as Building I
(12351-12353 Sunrise Valley Drive), Building II (12343-12347) Sunrise Valley
Drive, Building III (12369 Sunrise Valley Drive) and Building IV (12379 Sunrise
Valley Drive).

 

P. Premises: 7,396 square feet of rentable area on the ground floor of the
Building, known as suite D, as shown on the floor plan attached hereto as
Exhibit A. However, the area and plan of the Premises may change in the event of
the exercise of any option to expand or contract the Premises set forth in this
Lease. The rentable area of the Premises has been determined in accordance with
the ANSI/BOMA Z 65.1-1996 Standard Method of Measurement issued June 7, 1996
(the “BOMA Standard Method of Measurement”).

 

- 3 -



--------------------------------------------------------------------------------

Q. Premises’ Standard Electrical Capacity: The electrical capacity sufficient to
support Tenant’s balanced consumption of five (5) watts per square foot of
rentable area.

 

R. Real Estate Tax Expenses: All taxes and assessments, general or special,
ordinary or extraordinary, and foreseen or unforeseen, that are assessed, levied
or imposed upon the Building and/or the Land, under any current or future
taxation or assessment system or modification of, or supplement or substitute
for, such system, whether or not based on or measured by the receipts or
revenues from the Building or the Land (including all taxes and assessments for
public improvements or any other purpose and any gross receipts or similar
taxes). Real Estate Tax Expenses also shall include all reasonable expenses
incurred by Landlord in obtaining or attempting to obtain a reduction of such
taxes, rates or assessments, including but not limited to legal fees, but shall
not include any taxes on Tenant’s Personal Property or other tenants’ personal
property, which taxes are the sole obligation of each tenant. The term Real
Estate Taxes shall specifically exclude any capital levy, franchise, transfer or
recordation taxes, as well as any other interest or penalty arising by reason of
late payment of any Real Estate Taxes, so long as the reason for such late
payment was not contributed to by Tenant’s failure to pay any portion of Rent
which was due and payable under this Lease. Real Estate Taxes shall also exclude
any federal or state tax which is assessed upon Landlord’s net income, i.e. any
tax which will directly vary based upon the amount of Landlord’s net income. The
foregoing exclusion is not intended to exclude a tax which is based upon an
assessment which takes into consideration, among other factors, the Landlord’s
net rents or net income, which latter tax shall be included in Real Estate
Taxes.

 

S. Rent: All Base Rent and Additional Rent.

 

(1) Base Rent: The amount payable by Tenant pursuant to Subsection 4.A. below.

 

(2) Additional Rent: All sums of money payable by Tenant pursuant to this Lease
other than Base Rent.

 

(3) Monthly Rent: A monthly installment of Base Rent and Additional Rent, if
any, which shall equal one-twelfth (1/12th) of Base Rent and Additional Rent
then in effect.

 

T. Tenant’s Personal Property: All equipment, improvements, furnishings and/or
other property now or hereafter installed or placed in or on the Premises by and
at the sole expense of Tenant or with Tenant’s permission (other than any
property of Landlord), including the loading dock lift and cabling and wiring
installed by Tenant, and which: (i) is removable without damage to the Premises,
the Building and the Land, and (ii) is not a replacement of any property of the
Landlord, whether such replacement is made at Tenant’s expense or otherwise.
Notwithstanding any other provision of this Lease, Tenant’s Personal Property
shall not include any improvements or other property installed or placed in or
on the Premises as part of Tenant’s Work, whether or not any such property was
purchased or installed at Tenant’s expense.

 

U. Tenant’s Share:

 

(1) Tenant’s Share of Common Area Maintenance Expenses shall be that percentage
of Common Area Maintenance Expenses which is equal to the number of square feet
of rentable area in the Premises divided by the total number of square feet of
rentable area in the Premises divided by the total number of square feet of
rentable area in the Building (62,261), Tenant’s Share of Common Area
Maintenance Expenses is eleven and eighty-eight one-hundredths of one percent
(11.88%).

 

(2) Tenant’s Share of Real Estate Tax Expenses shall be that percentage of Real
Estate Tax Expenses which is equal to the number of square feet of rentable area
in the Premises divided by the total number of square feet of rentable area in
the Building and in Building I (*125,461). Tenant’s Share of Real Estate Tax
Expenses is five and ninety-one hundredths of one percent (5.90%).

 

(3) Tenant’s Share of Common Area Maintenance Expenses and Tenant’s Share of
Real Estate Tax Expenses shall change any time the number of square feet of
rentable area leased hereunder by Tenant increases or decreases.

 

- 4 -



--------------------------------------------------------------------------------

V. Unavoidable Delay: Any delay due to strikes, labor disputes, shortages of
material, labor or energy, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or any other causes beyond the
control of the Landlord.

 

W. Work Agreement: [Intentionally Omitted.]

 

2. TERM.

 

A. Term of Lease: The term of this Lease (the “Term”) shall commence on a date
(the “Lease Commencement Date”), as defined below, and shall terminate at
midnight on the day preceding the fifth (5th) anniversary of the Lease
Commencement Date, or such earlier date on which this Lease is terminated
pursuant to the provisions hereof (the “Lease Expiration Date”). The Lease
Commencement Date shall be the date on which Landlord delivers possession of the
Premises to Tenant following the execution and delivery of this Lease by
Landlord, after the execution hereof by Tenant. Landlord hereby leases the
Premises to Tenant and Tenant hereby leases the Premises from Landlord for the
Term.

 

B. Declarations: If requested by Landlord at any time during the Term, Landlord
and Tenant promptly will execute a declaration in the form attached hereto as
Exhibit B.

 

C. Effective Date: The rights and obligations set forth in this Lease, except
for the obligation to pay Rent and as otherwise specifically provided herein to
the contrary, shall become effective on the date of final execution of this
Lease.

 

3. “AS-IS’ CONDITION; TENANT’S WORK.

 

Tenant accepts the Premises in its as-is condition as of the Lease Commencement
Date, and Landlord shall have no obligation to make any improvements or
alterations to the Premises.

 

Notwithstanding the foregoing, Landlord shall make available for the performance
of Tenant’s Work (as hereinafter defined) an allowance (the “Tenant Allowance”)
in an amount equal to the product of (a) Nine Dollars ($9.00) multiplied by
(b) the number of square feet of rentable area (7.396 sq/ft) comprising the
Premises. Landlord shall pay the Tenant Allowance to Tenant following Tenant’s
completion of Tenant’s Work (as hereinafter defined), (ii) receipted bills or
other evidence that the aforesaid invoices have been paid in full, and
(iii) waivers or releases of liens from each of Tenant’s contractors,
subcontractors and suppliers in connection with the work performed or materials
supplied as evidenced by the aforesaid invoices. Notwithstanding the foregoing,
after the completion of Tenant’s Work (as hereinafter defined), Tenant shall
have the right to have any unused portion of the Tenant Allowance, if any (the
“Unused Portion”) credited towards Base Rent following at least thirty (30) days
notice to Landlord; provided, however, in no event shall the unused portion
exceed an amount equal to the product of (i) Three Dollars ($3.00) multiplied by
(ii) the number of rentable square feet comprising the Premises if, and only if,
such Unused Portion is requested by Tenant prior to the first (1st) anniversary
of the Lease Commencement Date.

 

Tenant shall improve the Premises in accordance with the Tenant’s Plans (as
hereinafter defined). Tenant shall submit to Landlord Tenant’s final plans and
specifications for improvements to the Premises (the “Tenant’s Plans”), which
shall be subject to Landlord’s prior written approval (the work set forth in the
Tenant’s Plans being hereinafter referred to as “Tenant’s Work”), which approval
shall not be unreasonably withheld, conditioned or delayed with respect to items
which do not affect any of the structural components of the Building or any of
the Building’s systems or the exterior aesthetics of the Building. From and
after the date of Landlord’s approval of the Tenant’s Plans, any changes to the
Tenant’s Plans shall not be binding unless approved in writing by both Landlord
and Tenant (which approval shall not be unreasonably withheld, conditioned or
delayed with respect to items which do not affect any of the structural
components of the Building or any of the Building’s systems or the exterior
aesthetic of the Building). Landlord’s approval of the Tenant’s Plans shall
constitute approval of Tenant’s design concept only and shall in no event be
deemed a representation or warranty by Landlord as to whether the Tenant’s Plans
comply with any and all legal requirements applicable to the Tenant’s Plans and
Tenant’s Work. Notwithstanding the foregoing, Landlord acknowledges that Tenant
shall be installing a loading dock lift, subject to Landlord’s approval of
Tenant’s Plans in accordance with the provisions of this Section 3.

 

- 5 -



--------------------------------------------------------------------------------

In the performance of Tenant’s Work, Tenant shall comply with all applicable
laws, codes and regulations. Tenant shall obtain all permits, certificates and
other governmental approvals from all governmental entities having jurisdiction
thereover which are necessary for the prosecution and completion of Tenant’s
Work. Tenant’s Work shall include, but not be limited to, the cost of all
permits and governmental inspections, and all architectural and engineering
fees.

 

Prior to commencing Tenant’s Work, Tenant shall provide to Landlord the name and
address of each contractor and subcontractor which Tenant intends to employ to
perform Tenant’s Work, the use of which subcontractors and contractors shall be
subject to Landlord’s prior written approval, which shall not be unreasonably
withheld, conditioned or delayed if (1) the contractor or subcontractor is
properly licensed, (2) Landlord has had no prior experience with such contractor
or subcontractor which was unsatisfactory to Landlord, (3) Landlord knows of no
prior unsatisfactory experience that a third party has had with such contractor
or subcontractor and (4) the contractor is otherwise satisfactory to Landlord in
its reasonable discretion. Prior to the commencement of any of Tenant’s Work,
Tenant shall deliver to Landlord, with respect to each contractor and
subcontractor which Tenant intends to employ to perform any of Tenant’s Work, a
certificate of insurance from each such contractor or subcontractor specifying
Landlord as a named insured and evidencing that each such contractor or
subcontractor has obtained the following insurance coverages:

 

(A) Commercial comprehensive general liability insurance, on a standard IS0 form
or its equivalent, which shall include independent contractor’s liability
coverage, contractual liability coverage, products and completed operations
coverage, and a “per project” endorsement, to afford protection, with limits for
each occurrence, of not less than Two Million Dollars ($2,000,000) combined
single limit with respect to bodily injury and property damage;

 

(B) Comprehensive automobile liability insurance for owned, non-owned, and hired
vehicles with limits for each occurrence of not less than One Million Dollars
($1,000,000) with respect to bodily injury or death and One Million Dollars
($1,000,000) with respect to property damage; and

 

(C) Worker’s compensation and employer’s liability insurance inform and amounts
required by law.

 

Said contractors and subcontractors shall also comply with other reasonable
industry requirements of Landlord.

 

4. RENT.

 

From and after the Lease Commencement Date, Tenant shall pay to Landlord such
Base Rent and Additional Rent as are set forth in this Section 4 and in
Section 5 below.

 

A. Base Rent: Base Rent shall equal One Hundred Three Thousand Five Hundred
Forty-Four Dollars ($103,544.00) per annum. Tenant shall pay Base Rent to
Landlord in equal monthly installments of Eight Thousand Six Hundred
Twenty-Eight and 67/100 Dollars ($8,628.67) (“Monthly Base Rent”) in advance on
the first day of each calendar month during the Term, without notice, except
that the first monthly installment of Base Rent shall be paid upon execution of
this Lease. If the Lease Commencement Date occurs on a date other than the first
day of a calendar month Tenant shall receive a credit equal to the Monthly Base
Rent multiplied by the number of days in said calendar month prior to the Lease
Commencement Date and divided by the number of days in such month, which credit
shall be applied toward the installment of Monthly Base Rent next due hereunder.
If the Lease Expiration Date occurs after the expiration of the last numbered
Lease Year set forth above in this Section 4.A. for which an amount of Monthly
Base Rent is specified, then Monthly Base Rent shall continue to be payable by
Tenant at such rate for each month or portion of a month thereafter which is
prior to the Lease Expiration Date.

 

B. Payment: All Base Rent and Additional Rent due and payable to Landlord under
this Lease shall be made payable to Stevens Creek Associates and delivered to
Stevens Creek Associates at Bank of America, P.O. Box #631571, Baltimore, MD
21263-1571. Payments of Rent (other than in cash), if initially dishonored,
shall not be considered rendered until ultimately honored as cash by Landlord’s
depository. Except as expressly set forth otherwise in this Lease, Tenant will
pay all Rent to Landlord without demand, deduction, set-off or counter-claim.

 

C. Late Fee: If Tenant fails to make any payment of Rent on or before the date
when payment is due, then Tenant also shall pay to Landlord a late fee equal to
five percent (5%) of the amount that is past due for each month or part thereof
until such Rent is fully paid. Said late fee shall be deemed reimbursement to
Landlord for its costs of carrying and processing Tenant’s delinquent account.
Acceptance by Landlord of said late fee shall not waive or release any other
rights or remedies to which Landlord may be entitled on account of such late
payment.

 

- 6 -



--------------------------------------------------------------------------------

D. Arbitration: Any statement provided to Tenant by Landlord pursuant to
Section 5 below shall be conclusive and binding upon Tenant unless, within
ninety (90) days after receipt thereof, Tenant notifies Landlord of the respects
in which the statement is claimed to be incorrect. Unless otherwise mutually
agreed, any such dispute shall be determined by arbitration in the jurisdiction
in which the Premises are located, in accordance with the then current
commercial rules of the American Arbitration Association. The costs of the
arbitration shall be divided equally between Landlord and Tenant, except that
each party shall bear the cost of its own legal fees unless the arbitration
results in a determination that Landlord’s statement contained a discrepancy of
less than five percent (5%) in Landlord’s favor, in which event Tenant shall
bear all costs incurred in connection with such arbitration, including, without
limitation, legal fees, unless (i) the arbitration results in a determination
that Landlord’s statement contained a discrepancy of at least five percent
(5%) in Landlord’s favor, in which event Landlord shall bear all costs incurred
in connection with such arbitration, including, without limitation, reasonable
legal fees. Pending determination of any dispute, Tenant shall pay all amounts
due pursuant to the disputed statement, but such payments shall be without
prejudice to Tenant’s position. Upon at least fifteen (15) days notice to
Landlord, Tenant shall have reasonable access during normal business hours and
at Tenant’s expense, to appropriate books and records of Landlord relating to
the amount of expenses covered by the disputed statement, for the purpose of
verifying the statement. Any such review shall be made only by Tenant’s
employees and/or by an auditor hired by Tenant who is a Certified Public
Accountant and who is employed on other than a contingent fee basis.

 

5. ADDITIONAL RENT.

 

A. To Cover Consumer Price Index Increases: [Intentionally omitted]

 

B. To Cover Common Area Maintenance Expenses and Real Estate Tax Expenses: In
addition to all other Rent set forth herein, for each Fiscal Year, Tenant shall
pay to Landlord as Additional Rent an amount equal to the sum of Tenant’s Share
of Common Area Maintenance Expenses and Tenant’s Share of Real Estate Tax
Expenses; provided, however, that for the Fiscal Years during which the Term
begins, Tenant’s Share of the aforesaid sum shall be prorated based upon the
Lease Commencement Date and for the Fiscal Year during which the Term ends,
Tenant’s Share shall be prorated based upon the Lease Expiration Date

 

C. Statements:

 

(1) [Intentionally omitted.]

 

(2) For each Fiscal Year, Landlord shall deliver to Tenant a statement
estimating Tenant’s Share of Common Area Maintenance Expenses and Tenant’s Share
of Real Estate Tax Expenses for such Fiscal Year, which Tenant shall pay in
equal monthly installments in advance on the first day of each calendar month
during each Fiscal Year. Tenant shall continue to pay such estimated Tenant’s
Share of Common Area Maintenance Expenses and Tenant’s Share of Real Estate Tax
Expenses until Tenant receives the next such statement from Landlord, at which
time Tenant shall commence making monthly payments pursuant to Landlord’s new
statement. With the first payment of Monthly Base Rent which is due at least
fifteen (15) days after Tenant’s receipt of a statement from Landlord specifying
estimated Tenant’s Share of Common Area Maintenance Expenses and Tenant’s Share
of Real Estate Tax Expenses payable during the Fiscal Year, Tenant shall pay the
difference between its monthly share of such sums for the preceding months of
the Fiscal Year and the monthly installments which Tenant has actually paid for
said preceding months.

 

D. Retroactive Adjustments: After the end of each Fiscal Year, Landlord shall
determine and shall provide to Tenant a statement of Tenant’s Share of Common
Area Maintenance Expenses and Tenant’s Share of Real Estate Tax Expenses for the
Fiscal Year. Within thirty (30) days after delivery of any such statement,
Tenant shall pay to Landlord any deficiency between the amount shown as Tenant’s
Share of Common Area Maintenance Expenses and Tenant’s Share of Real Estate Tax
Expenses for the Fiscal Year and the estimated payments made by Tenant. Tenant
shall be credited with any excess estimated payments toward payments by Tenant
of its share of estimated Tenant’s Share of Common Area Maintenance Expenses and
Tenant’s Share of Real Estate Tax Expenses, or if the Term of this Lease has
expired or been terminated other than because of a Default by Tenant, Landlord
shall pay the amount of any such excess estimated payments to Tenant within
sixty (60) days after the later of (i) the expiration or termination of the Term
or (ii) the date on which Tenant cures all defaults under this Lease.

 

- 7 -



--------------------------------------------------------------------------------

E. Change In or Contest of Taxes: In the event of any change by any taxing body
in the period or manner in which any of the Real Estate Tax Expenses are levied,
assessed or imposed, Landlord shall have the right, in its sole discretion, to
make appropriate adjustments with respect to computing increases in Real Estate
Tax Expenses. Real Estate Tax Expenses which are being contested by Landlord
shall be included in computing Tenant’s Share of Real Estate Tax Expenses under
this Section, but if Tenant shall have paid Rent on account of contested Real
Estate Tax Expenses and Landlord thereafter receives a refund of such taxes,
Tenant shall receive a credit toward subsequent estimated payments in an amount
equal to Tenant’s Share of such refund, or if the Term of this Lease has expired
or been terminated other than because of a Default by Tenant, Landlord shall pay
the amount of any such excess estimated payments to Tenant within thirty
(30) days after the later of (i) the expiration or termination of the Term or
(ii) the date on which Tenant cures all defaults under this Lease.

 

F. Sales, Use or Other Taxes: If during the Term any governmental authority
having jurisdiction over the Building or the Land levies, assesses or imposes
any tax on Landlord, the Premises, the Building, the Land or the Rent payable
hereunder, in the nature of a sales tax, use tax or any tax except (i) taxes on
Landlord’s income, (ii) estate or inheritance taxes, or (iii) Real Estate Tax
Expenses, then Tenant shall pay its proportionate share to Landlord within
fifteen (15) days after receipt by Tenant of notice of the amount of such tax.

 

6. USE.

 

A. Permitted Use: Tenant shall use and occupy the Premises solely for computer
maintenance, software installation, related storage and office use and
administrative activities directly related thereto and for no other purpose.

 

B. Legal and Other Restrictions of Tenant’s Use: In its use of the Premises,
Tenant shall comply with all present and future laws, regulations (including but
not limited to fire and zoning regulations) and ordinances of all other public
and quasi-public agencies having jurisdiction over the Land or the Building.
Tenant shall not use the Park, the Land, the Building or use or occupy the
Premises for any unlawful, disorderly or hazardous purposes or in a manner which
will interfere with the rights of Landlord, other tenants or their invitees or
in any way injure or annoy any of them.

 

7. CARE OF PREMISES.

 

Tenant shall at its expense keep the Premises (including all improvements,
fixtures and other property located therein) in a neat and clean condition and
in good order and repair, and will suffer no waste or injury thereto. Tenant
shall surrender the Premises at the end of the Term in as good order and
condition as they were in on the Lease Commencement Date, ordinary wear and tear
excepted. Notwithstanding the foregoing, Landlord shall use diligent efforts to
maintain and repair in good and safe order and condition throughout the Term of
this Lease all structural portions of the Premises (including exterior walls,
load bearing columns and floor slab) and the portions of the building utility
systems (including portions located within the Premises) which do not
exclusively serve the Premises, and shall make such repairs (when necessary)
thereto as become necessary after-obtaining actual knowledge of the need for
such repairs, all costs of which shall be included in Operating Expenses, unless
the need for any such maintenance or repair is brought about by any act or
omission of Tenant, its agents, employees or invitees, in which event Tenant
shall have the obligation to make such structural repairs at its sole cost and
expense.

 

8. ALTERATIONS BY TENANT.

 

A. Making of Alterations; Landlord’s Consent: Tenant shall not make or permit to
be made any Alterations without the prior written consent of Landlord both as to
whether the Alterations may be made and as to how and when they will be made,
which approval shall not be unreasonably withheld, conditioned or delayed with
respect to any proposed Alteration which would not affect any of the Building’s
operating systems or any of the structural components of the Building. Any
Alterations shall be made at Tenant’s expense, by its contractors and
subcontractors and in accordance with complete

 

- 8 -



--------------------------------------------------------------------------------

plans and specifications approved in advance in writing by Landlord, and only
after Tenant: (i) has obtained all necessary permits from governmental
authorities having jurisdiction and has furnished copies thereof to Landlord,
(ii) has submitted to Landlord an architect’s certificate that the Alterations
will conform to all applicable laws and regulations, and (iii) has complied with
all other requirements reasonably imposed by Landlord, including without
limitation any requirements due to the underwriting guidelines of Landlord’s
insurance carriers. Landlord’s consent to any Alterations and approval of any
plans and specifications constitutes approval of no more than the concept of
these Alterations and not a representation or warranty with respect to the
quality or functioning of such Alterations, plans and specifications. Tenant
shall be and is solely responsible for the Alterations and for the proper
integration thereof with the Building, the Building’s systems and existing
conditions. Landlord shall have the right, but not the obligation, to supervise
the making of any Alterations. If any Alterations are made without the prior
written consent of Landlord, or which do not conform to plans and specifications
approved by Landlord or to other conditions imposed by Landlord pursuant to this
Section, Landlord may, in its sole discretion, correct or remove such
Alterations at Tenant’s expense. Following completion of any Alterations, at
Landlord’s request, Tenant either shall deliver to Landlord a complete set of
“as built” plans showing the Alterations or shall reimburse Landlord for any
expense incurred by Landlord in causing the Building plans to be modified to
reflect the Alterations.

 

B. No Liens: Tenant shall take all necessary steps to ensure that no mechanic’s
or materialmen’s liens are filed against the Premises, the Building or the Land
as a result of any Alterations made by the Tenant. If any mechanic’s lien is
filed, Tenant shall discharge the lien within ten (10) business days thereafter,
at Tenant’s expense, by paying off or bonding the lien.

 

9. EQUIPMENT.

 

A. Permitted Equipment: Tenant shall not install or operate in the Premises any
equipment or other machinery that, in the aggregate, will cause Tenant to use
more than the Premises’ Standard Electrical Capacity, without: (i) obtaining the
prior written consent of Landlord, who may condition its consent upon the
payment by Tenant of Additional Rent for additional consumption of utilities,
additional wiring or other expenses resulting therefrom, (ii) securing all
necessary permits from governmental authorities and utility companies and
furnishing copies thereof to Landlord, and (iii) complying with all other
requirements reasonably imposed by Landlord. Prior to the Lease Commencement
Date, Tenant shall provide Landlord with a list of all equipment that Tenant
intends to install or operate in the Premises which operate on more than one
hundred twenty (120) volts, and Tenant shall provide Landlord with an updated
list of such equipment prior to the installation or use of any additional
equipment which operates on more than one hundred twenty (120) volts. Tenant
shall not install any equipment or machinery which may necessitate any changes,
replacements or additions to or material changes in the use of the water,
heating, plumbing, air-conditioning or electrical systems of the Building
without obtaining the prior written consent of Landlord, who may withhold its
consent in its absolute discretion.

 

B. Payment For Excess Utility Usage: If Tenant’s equipment shall result in
electrical demand in excess of the Premises’ Standard Electrical Capacity,
Landlord shall have the right, in its sole discretion, to install additional
transformers, distribution panels, wiring and other applicable equipment at the
expense of Tenant. None of the equipment so installed shall be deemed to be
Tenant’s Personal Property. If at any time during the Term, Tenant’s connected
electrical load from its use of equipment and fixtures (including incandescent
lighting and power), as estimated by Landlord, exceeds the Premises’ Standard
Electrical Capacity, then Landlord may, at its option: (i) install separate
electrical meter(s) for the Premises, or (ii) cause a survey to be made by an
independent electrical engineer or consulting firm to determine the amount of
electricity consumed by Tenant beyond the Premises’ Standard Electrical
Capacity. Tenant shall reimburse Landlord for the cost of the installation of
said meter(s) or completion of said meter(s) or survey, and shall pay as
Additional Rent the cost of any electricity in excess of an average of the
Premises Standard Electrical Capacity, at the rate charged by the utility
company providing such electricity, assuming continuous business hours, within
ten (10) days after receipt of any bill therefor from Landlord.

 

C. Noise; Vibration; Floor Load: Business machines and equipment belonging to
Tenant, which cause noise or vibration that may be transmitted to any part of
the Building to such a degree as to be objectionable to Landlord or to any
tenant of the Building, shall be installed and maintained by Tenant at Tenant’s
expense on devices that eliminate the

 

- 9 -



--------------------------------------------------------------------------------

noise and vibration. Tenant shall not place any load upon the floor of the
Premises which exceeds the per square foot load the floor was designed to carry
(eighty (80) pounds per square foot for live loads and twenty (20) pounds per
square foot for dead loads).

 

10. OWNERSHIP AND REMOVAL OF PROPERTY.

 

A. Landlord’s Property: Any Alterations and other improvements and any
equipment, machinery, furnishings and other property, installed or located in
the Premises, the Building or the Land by or on behalf of Landlord or Tenant,
except for Tenant’s Personal Property: (i) shall immediately become the property
of Landlord, and (ii) shall be surrendered to Landlord with the Premises as a
part thereof at the end of the Term; provided, however, that if Landlord
requests Tenant to remove any Alterations installed by or on behalf of Tenant,
Tenant shall cause the same to be removed at Tenant’s expense on or before the
Lease Expiration Date, or shall reimburse Landlord for the cost of such removal,
as elected by Landlord (unless Landlord expressly waives in writing the right to
require such removal at the time Landlord give its consent to the making of such
Alterations). Landlord and Tenant acknowledge that Tenant shall install a
loading lift and cabling for use by the Tenant in the Premises. Notwithstanding
the foregoing, Tenant, upon submitting its request to Landlord to make
Alterations, shall have the right to request therein that Landlord specify
whether and to what extent Landlord will require Tenant to remove the
Alterations in question at the end of the Term, provided that Tenant refers
therein to the provisions of this Section 10.A. If Tenant shall fail to request
such information in its request to make any Alterations, such right shall be
deemed null and void as to the Alterations in question, and all such Alterations
shall thereafter be subject to the exercise of Landlord’s rights and to Tenant’s
obligations set forth in the first sentence of this Section 10.A. If Tenant
submits its request for such information in accordance with the foregoing
provisions and Landlord consents to the Alterations requested, Landlord shall,
together with its consent, specify in writing whether and to what extent it will
require Tenant to remove the Alterations in question at the end of the Term, and
if Landlord fails so to specify, Tenant shall have no further obligation to
remove the Alterations which were the subject of Tenant’s request.
Notwithstanding anything to the contrary set forth in this Lease, in no event
shall Tenant be required to remove any cabling which Tenant installs in the
Premises.

 

B. Removal of Property At End of Term: Tenant shall remove all of Tenant’s
Personal Property from the Building and the Land on or before the Lease
Expiration Date. Any personal property belonging to Tenant or to any other
person or entity which is left in the Building or on the Land after the date
this Lease is terminated for any reason shall be deemed to have been abandoned,
unless Landlord has granted Tenant written permission to temporarily leave
particular items of personal property in the Premises following termination of
this Lease for any reason, which consent may be granted or denied in Landlord’s
sole and absolute discretion. In such event, Landlord shall have the right to
store such property at Tenant’s sole cost and/or to dispose of it in whatever
manner Landlord considers appropriate, without waiving its right to claim from
Tenant all expenses and damages caused by Tenant’s failure to remove such
property, and Tenant and any other person or entity shall have no right to
compensation from or any other claim against Landlord as a result.

 

11. LANDLORD’S ACCESS TO PREMISES.

 

Upon such notice as is reasonable under the circumstances, which notice may be
given orally, and which notice shall not be required in the event of an
emergency, Landlord may at any reasonable time enter the Premises to examine
them, to make alterations or repairs thereto or for any other purposes which
Landlord considers necessary or advisable; however, in the case of any
emergency, Landlord and its agents may enter the Premises at any time and in any
manner. Tenant shall allow the Premises to be exhibited by Landlord: (i) at any
reasonable time to representatives of lending institutions or to prospective
purchasers of the Building, and (ii) at any reasonable time during the last
twelve (12) months of the Term to persons who may be interested in leasing the
Premises. Landlord reserves the right and shall be permitted reasonable access
to the Premises to install facilities within and through the Premises and to
install and service any systems deemed advisable by Landlord to provide services
or utilities to any tenant of the Building. Landlord agrees that, in the
exercise of its rights pursuant to this Section 11, Landlord shall not
unreasonably interfere with Tenant’s business operations in the Premises.

 

- 10 -



--------------------------------------------------------------------------------

12. SERVICES AND UTILITIES.

 

A. Utilities Provided: Landlord has provided, at its expense, for the separate
metering of all utilities to be supplied to the Premises, and Tenant shall
contract directly with the appropriate public utility companies for the
supplying of all such utilities to the Premises. Tenant shall pay all submetered
utility charges to the appropriate utilities, as and when due.

 

B. Right to Discontinue: [Intentionally omitted.]

 

C. No Liability: Landlord shall have no liability to Tenant or others based on
any failure by Landlord to furnish any utilities and services to be furnished by
Landlord hereunder, due to Unavoidable Delays, repair or maintenance work or any
other reason, and such failure shall neither render Landlord liable for damages
to either person or property, nor be construed as an eviction of Tenant, nor
cause a diminution or abatement of Rent nor relieve Tenant of any of Tenant’s
obligations hereunder.

 

D. Conservation: Tenant hereby agrees to comply with all energy conservation
procedures, controls and requirements instituted by Landlord pursuant to any
government regulations or otherwise, including but not limited to controls on
the permitted range of temperatures, the volume of energy consumption or the
hours of operation of the Building. Institution by Landlord of such controls and
requirements shall not entitle Tenant to terminate this Lease or to an abatement
of any Rent payable hereunder.

 

E. Recycling: Without limiting the foregoing, Tenant covenants and agrees, at
its sole cost and expense, to comply with all present and future laws, orders,
and regulations of the jurisdiction in which the Building is located and of the
federal, municipal, and local governments, departments, commissions, agencies
and boards having jurisdiction over the Building to the extent that they or this
Lease impose on Tenant duties and responsibilities regarding the collection,
sorting, separation, and recycling of trash. Tenant shall pay all costs,
expenses, fines, penalties, or damages that may be imposed on Landlord or Tenant
by reason of Tenant’s failure to comply with the provisions of this
Section 12.E., and, at Tenant’s sole cost and expense, shall indemnify, defend
and hold Landlord harmless (including legal fees and expenses) from and against
any actions, claims, and suits arising from such noncompliance, using counsel
reasonably satisfactory to Landlord.

 

F. HVAC System; Landlord’s Covenants: Landlord hereby covenants that the
existing heating, air conditioning and ventilation system (collectively, the
“HVAC System”) serving the Premises shall be in good working order as of the
Lease Commencement Date. Landlord shall be responsible, at Landlord’s sole cost
and expense, for making any necessary repairs or replacements to the HVAC
System, as determined by Landlord in its reasonable discretion, during the first
three (3) full calendar months of the Term, and, during the next nine (9) full
calendar months of the Term (such twelve (12) month period being hereinafter
referred to as the “Landlord’s HVAC Maintenance Period”), Tenant shall be
responsible for the first Three Thousand Dollars ($3,000,00) of such costs, and
Landlord shall be responsible for the balance of such costs provided, however,
that following the expiration of the Landlord’s HVAC Maintenance Period, a
maintenance, repair and replacements of the HVAC System, and all costs thereof,
shall be the sole responsibility of Tenant throughout the remainder of the Term
and the renewal Period. As applicable, and Landlord shall have no further
responsibility therefore.

 

13. RULES AND REGULATIONS.

 

Tenant shall abide by and observe the rules and regulations attached hereto as
Exhibit D and such other rules and regulations as may be made by Landlord from
time to time and which are generally applicable to all tenants of the Park,
provided that such rules and regulations shall not be materially inconsistent
with the provisions of this Lease. Nothing contained in this Lease or in any
rules and regulations shall be interpreted to impose upon Landlord any
obligations to enforce against any tenant its rules and regulations, or the
provisions of any lease with any other tenant, and Landlord shall not be liable
to Tenant or any other entity for any violation of said rules, regulations or
lease provisions.

 

14. REPAIR OF DAMAGE CAUSED BY TENANT: INDEMNIFICATION.

 

A. Repairs: Except as otherwise expressly provided in this Lease, all injury,
breakage and damage to the Land, the Building or the Premises, caused by any act
or omission of Tenant shall be repaired by and at the sole expense of

 

- 11 -



--------------------------------------------------------------------------------

Tenant, except that in the event that Tenant fails to make such repairs within
the time designated by Landlord, which shall be not less than five (5) days
following written notice by Landlord to Tenant or such shorter period of time as
Landlord, in its sole discretion, determines is appropriate under the
circumstances, then, in such event, Landlord shall have the right, at its
option, to make such repairs and to charge Tenant for all costs and expenses
incurred in connection therewith as Additional Rent payable within ten (10) days
after the rendering of a bill therefore. Tenant shall notify Landlord promptly
of any injury, breakage or damage to the Land, the Building, or the Premises
caused by Tenant.

 

B. Indemnification: Tenant hereby agrees to indemnify and hold Landlord harmless
from and against all costs, damages, claims, liabilities and expenses, including
attorneys’ fees, suffered by or claimed against Landlord, directly or
indirectly, based on, arising out of or resulting from: (i) Tenant’s use and
occupancy of the Premises or the business conducted by Tenant therein or
Tenant’s presence in the Building or on the Land (ii) the making by Tenant of
any Alterations, (iii) any act or omission of Tenant or its employees, agents or
invitees, and (iv) any breach or default by Tenant in the observance or
performance of its covenants and obligations under this Lease; provided,
however, that Tenant does not agree to indemnify and hold Landlord harmless from
and against consequential damages except with respect to Tenant’s obligations
set forth in Sections 21 and 36 hereof. With respect to Tenant’s indemnification
obligations under this Section 14.8. and all other indemnification obligations
of Tenant set forth in this Lease, (a) Landlord or any other party seeking
indemnification through Landlord shall give Tenant written notice of the
circumstance which serves as the basis for indemnification promptly after
Landlord or such other party obtains actual knowledge of such circumstance,
(b) Tenant shall have the right to elect counsel to represent it in connection
with such claim, which counsel shall be subject to Landlord’s prior written
approval, not to be unreasonably withheld, conditioned or delayed, and Tenant
shall have the right to control all decisions during any litigation with respect
to such claim, and (c) Landlord, or any other party seeking indemnification from
Tenant pursuant to this Lease, shall cooperate with Tenant, provided that such
cooperation shall be without cost or liability to Landlord or such other party.

 

15. LIMITATION ON LANDLORD LIABILITY.

 

A. Liability Standard: Landlord shall not be liable to Tenant or any other
individual or entity for any damage, loss or claim whatsoever, except damages,
losses and claims that are the direct result of Landlord’s negligence or
misconduct; however, in no event shall Landlord be liable for consequential
damages.

 

B. Limitation on Total Liability: Notwithstanding any other provision of this
Lease, it is expressly understood and agreed that the total liability of
Landlord arising out of or in connection with this Lease, the relationship of
Landlord and Tenant hereunder and/or Tenant’s use of the Premises, shall be
limited to the estate of Landlord in the Building. No other property or assets
of Landlord or any partner or owner of Landlord shall be subject to levy,
execution, or other enforcement proceedings or other judicial process for the
satisfaction of any judgment or any other right or remedy of Tenant arising out
of or in connection with this Lease, the relationship of Landlord and Tenant
hereunder and/or Tenant’s use of the Premises.

 

16. FIRE AND OTHER CASUALTY.

 

If the Premises shall be damaged by fire or other casualty, other than as a
result of the gross negligence or willful misconduct of Tenant, the Lease shall
not terminate and, upon adjustment of insurance claims, Landlord shall repair
the damage, provided that Landlord shall have no obligation to repair damage to
or replace Tenant’s Personal Property. Except as otherwise provided herein, if
any part of the Premises are rendered untenantable by reason of any such damage,
Rent shall abate from the date of the damage to the date the damage is repaired,
as determined by Landlord, in the proportion that the area of the untenantable
part bears from time to time to the total area of the Premises; provided,
however, that, if more than fifty percent (50%) of the rentable area of the
Premises is damaged and Tenant is not in occupancy of any part of the Premises,
then Rent shall be fully abated until the date that the damage is repaired. No
compensation or reduction of Rent shall be paid or allowed for inconvenience,
annoyance or injury to Tenant or Tenant’s business arising from any damage to or
repair of the Premises or the Building. Notwithstanding the foregoing, if
Landlord does not receive sufficient insurance proceeds to fully repair the
damage, or if the Building shall be so damaged that, as determined by Landlord,

 

- 12 -



--------------------------------------------------------------------------------

substantial reconstruction of the Premises or the Building is required (whether
or not the Premises have been damaged), then (i) Landlord, at its option, may
give Tenant, within sixty (60) days after the casualty, written notice of
termination of this Lease and of all other leases in the Building which Landlord
is entitled to terminate pursuant to such leases, and this Lease and the Term
shall terminate (whether or not the Term has commenced) upon the expiration of
thirty (30) days from the date of the notice, with the same effect as if the new
expiration date had been the date initially fixed for expiration of the Term,
and all Rent shall be apportioned as of the date of the casualty, unless Tenant
has continued to occupy the Premises, and (ii) if Landlord estimates to Tenant
in writing that the restoration of the Premises and the Building cannot be
completed by the two hundred seventieth (270th) day following the date of the
casualty, then Tenant may terminate this lease by written notice to Landlord,
which notice shall be given by Tenant, if at all, within ten (10) business days
following the date of such written estimate. If the restoration of the Premises
and the Building has not been completed by the two hundred seventieth
(270th) day following the date of the casualty, Tenant may terminate this Lease
by written notice to Landlord, which notice shall be given by Tenant, if at all,
within ten (10) business days following such 270th day. If the Premises or the
Building shall be damaged by fire or other casualty due to the gross negligence
or willful misconduct of Tenant: (i) Landlord shall have no obligation to repair
the Premises or the Building, (ii) this Lease shall, at Landlord’s option, not
terminate, and (iii) Landlord may pursue any legal and equitable remedies
available to it.

 

17. INSURANCE.

 

A. Types of Insurance Required: Tenant, at its expense, shall obtain and
maintain in effect at all times during the Term an insurance policy providing
the following coverage:

 

(1) An “all risk” insurance policy covering all of Tenant’s Personal Property
within, and improvements and alterations to, the Premises for not less than the
full replacement value thereof. All proceeds of such insurance shall be used to
repair or replace the items so insured.

 

(2) A commercial general liability policy on an occurrence basis, with the
following limits:

 

Each occurrence limit for bodily injury and property damage

   $ 1,000,000

General aggregate

   $ 2,000,000

Product/completed operations aggregate

   $ 2,000,000

Fire damage legal liability

   $ 50,000

Medical payments (any one person)

   $ 5,000

 

Said insurance shall name Landlord (in care of Landlord’s management agent and
referring to the Building by its address), Landlord’s management agent and
Mortgagee as an additional insured. The policy shall protect Landlord,
Landlord’s management agent, and the Mortgagee against any liability for bodily
injury, personal injury, death, or property damage occurring upon, in or about
the Premises, the Building or the Land or arising out of or relating to any
risks against which Tenant is required to indemnify Landlord, Landlord’s
management agent and the Mortgagee. From time to time during the Term, Landlord
may require Tenant to increase said limits of said insurance to the limits of
liability insurance then customarily required of tenants of other comparable
office buildings in the city (or, if not a city, other local jurisdiction) in
which the Building is located.

 

B. Required Provisions of Policies: All insurance policies required to be
maintained by Tenant under this Lease must: (i) be issued by insurance companies
approved by Landlord; (ii) be in form and have content satisfactory to Landlord;
(iii) be written as primary policy coverage and not contributing to or in excess
of any coverage which Landlord or the Mortgagees may carry; (iv) contain an
express waiver of any right of subrogation by the insurance company against
Landlord, the Mortgagees and the Landlord’s and the Mortgagees’ employees and
agents; and (v) provide that the policy may not be cancelled or permitted to
lapse unless Landlord shall have received at least fifteen (15) days prior
written notice of cancellation or non-renewal. Tenant shall deliver to Landlord
(in care of Landlord’s management agent and referring to the Building by its
address) certified copies or certificates evidencing each such policy and any
renewal policy, together with evidence of payment of all applicable premiums, at
least ten (10) days before the Lease Commencement Date and at least thirty
(30) days before the renewal of any policies. Any insurance required of Tenant
under this Section may be carried under a blanket policy, provided that said
policy shall specifically set forth the amount of insurance allocated to this
Lease.

 

- 13 -



--------------------------------------------------------------------------------

C. Effect of Tenant’s Activities on Insurance: Tenant shall not conduct or
permit to be conducted any activity, or place any equipment in or about the
Land, the Building or the Premises which will increase the rate of, or make void
or voidable, any fire or other insurance maintained or required to be maintained
by Landlord or any Mortgagee on the Building, the Land or the property kept
thereon or therein, which will conflict with the provisions of any such
insurance policy or which will make it impracticable for Landlord to obtain
insurance covering any risks against which Landlord reasonably deems it
advisable to obtain insurance. In the event any increases in the rates of such
insurance are, due to Tenant’s presence in the Building, to any activity
conducted or property installed or placed by Tenant on or about the Land, the
Building or the Premises or to Alterations installed by Tenant or at Tenant’s
request, Tenant shall reimburse Landlord for the amount of such increases
promptly upon demand therefor. Statements by the applicable insurance company or
insurance rating bureau that such increases are due to any activity, property or
improvements shall be conclusive for the purposes of determining Tenant’s
liability hereunder.

 

D. Termination Right: Landlord shall have the right to terminate this Lease upon
thirty (30) days notice to Tenant in the event Landlord receives notice from any
of Landlord’s insurance carriers that such carrier intends to cancel its
insurance on the Building, or to increase the cost of such insurance by more
than one hundred percent (100%) above the premium payable by Landlord
immediately prior to such notice, due to the activities of Tenant or the
presence of Tenant in the Building; provided, however, that so long as Tenant’s
activities are in compliance with this Lease and all applicable laws and
governmental regulations, then Tenant’s activities or presence in the Building
shall not be a basis for Landlord to terminate this Lease under this
Section 17.D. However, Landlord shall not terminate this Lease in the event
Landlord is able, with good faith efforts, to obtain equivalent insurance from
an insurance carrier satisfactory to Landlord at a premium not more than one
hundred percent (100%) greater than the premium for the cancelled insurance;
provided that Tenant shall reimburse Landlord for all additional premiums
charged to Landlord by such new insurance carrier. It is expressly understood
that Landlord shall not have the right to terminate this Lease pursuant to this
Subsection D. if any cancellation or rate increase is due to factors generally
applicable to the insurance or rental market, rather than to Tenant’s activities
or presence in the Building.

 

E. Waiver: Except for gross negligence and intentional acts. Landlord and Tenant
hereby each waive and release each other from any and all liabilities, claims
and losses for which Landlord or Tenant is or may be held liable, to the extent
either party: (i) receives insurance proceeds on account thereof, or (ii) is
required to maintain insurance pursuant to this Section, whichever is greater.

 

F. Landlord’s Insurance: Landlord shall maintain in force such property
insurance and liability insurance with respect to the Building as are required
by any first mortgagee or Ground Lessor or, if at any time there is no first
mortgagee and no Ground Lessor, Landlord shall maintain in force such property
insurance and liability insurance as Landlord, in its reasonable judgment,
determines to be appropriate based upon coverages in force with respect to
comparable buildings in Fairfax County, Virginia; provided, however, that in no
event shall the property insurance be less than what would be required to
prevent Landlord from being considered a co-insurer.

 

18. CONDEMNATION.

 

A. Landlord’s Right to Terminate: If a substantial part of the Premises, the
Building or the Land is taken or condemned by any governmental authority for any
purpose or is granted to any authority in lieu of condemnation (collectively, a
“taking”), either party shall have the right in its sole discretion to terminate
this Lease by written notice to the other party, and upon the giving of such
notice, the Term shall terminate as of the date title vests in the authority,
and Rent shall be abated as of that date. For purposes of this Section, a
substantial part of the Premises, the Land or the Building shall be considered
to have been taken if, (i) in the reasonable opinion of Landlord, the taking
shall render it commercially undesirable for Landlord to permit this Lease to
continue or to continue operating the Building or (ii) the reasonable opinion of
Tenant, the taking shall preclude Tenant from being able to continue to conduct
its business operations in the Premises.

 

- 14 -



--------------------------------------------------------------------------------

B. Adjustment of Rent: If a portion of the Premises is taken and neither
Landlord nor Tenant elects to terminate this Lease pursuant to the preceding
paragraph, then Rent shall be equitably adjusted as of the date title vests in
the authority and this Lease shall otherwise continue in full force and effect.

 

C. Division of Award: Tenant shall have no claim against Landlord arising out of
or related to any taking, or for any portion of the amount that may be awarded
as a result, and Tenant hereby assigns to Landlord all its rights, title and
interest in and to any such award; provided, however, that Tenant may assert any
claim it may have against the authority for compensation for Tenant’s Personal
Property and for any relocation expenses compensable by statute, as long as such
awards shall be made in addition to and stated separately from the award made
for the Land, the Building and the Premises.

 

19. DEFAULT.

 

A. Default of Tenant: The following events shall be a default by Tenant (a
“Default”) under this Lease:

 

(1) Failure of Tenant to pay Rent as and when due, if the failure continues for
five (5) days after notice from Landlord specifying the failure.

 

(2) Failure of Tenant to comply with or perform any covenant or obligation of
Tenant under this Lease, other than those concerning the payment of Rent, if the
failure continues for twenty (20) days after notice from Landlord to Tenant
specifying the failure; provided, however, that if the failure on the part of
Tenant is not capable of being cured within such 20-day period but Tenant
expeditiously commences to cure same and diligently proceeds with such cure,
Tenant’s time to cure such failure shall be extended for the time necessary to
cure same, but in no event longer than sixty (60) days, inclusive of the
original 20-day period.

 

(3) [Intentionally omitted.]

 

(4) If Tenant, any guarantor of Tenant’s performance hereunder (a “Guarantor)
or, if Tenant is a partnership, any partner of Tenant (“Partner”), shall file a
voluntary petition in bankruptcy or insolvency, shall be adjudicated bankrupt or
insolvent or shall file a petition or answer seeking any reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any present or future federal, state or other law, or shall make an
assignment for the benefit of creditors, or shall seek or acquiesce in the
appointment of any trustee, receiver or liquidator of Tenant or of any Guarantor
or Partner or of all or any part of the property of Tenant or of such Guarantor
or Partner.

 

(5) If, within thirty (30) days after the commencement of any proceeding against
Tenant or a Guarantor or Partner, whether by the filing of a petition or
otherwise, seeking any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future
applicable federal, state or other law, such proceeding shall not have been
dismissed or if, within thirty (30) days after the appointment of any trustee,
receiver or liquidator of Tenant or any Guarantor or Partner, or of all or any
part of the property of Tenant or of any Guarantor or Partner, without the
acquiescence of such individual or entity, such appointment shall not have been
vacated or otherwise discharged, or if any execution or attachment shall have
been issued against the property of Tenant or of any Guarantor or Partner,
pursuant to which the Premises shall be taken or occupied or attempted to be
taken or occupied.

 

(6) If Tenant fails to take possession of the Premises within thirty (30) days
following the Lease Commencement Date or vacates, abandons or ceases to carry on
its ordinary activities in the Premises prior to the Lease Expiration Date, with
or without an intention of paying Rent; provided, however, that if (i) Tenant
gives Landlord at least thirty (30) days prior written notice that it intends to
vacate the Premises, (ii) Tenant pays the full amount of all Rent when due under
this Lease while the Premises are vacant, (iii) the fact that the Premises or
Building is vacant does not adversely affect the Premises or Building or other
tenants therein and does not result in any liability to, or expenditure of funds
by, Landlord, and (iv) Tenant leaves the Premises in a condition satisfactory to
Landlord and continues to maintain the Premises in a condition satisfactory to
Landlord throughout the remainder of the Term, then, and in such event only,
Tenant shall not be deemed to be in Default under this Section 19.A.(6).

 

- 15 -



--------------------------------------------------------------------------------

B. Remedies Upon Default: Upon the occurrence of a Default, Landlord shall have
the right, then or at any time thereafter:

 

(1) Without demand or notice, but in accordance with applicable legal process,
to reenter and take possession of all or any part of the Premises, to expel
Tenant and those claiming through Tenant and to remove any property therein,
either by summary proceedings or by any other action at law, in equity or
otherwise, with or without terminating this Lease, without being deemed guilty
of trespass and without prejudice to any other remedies of Landlord for breach
of this Lease, and/or

 

(2) To give Tenant written notice of Landlord’s intent to terminate this Lease,
and on the date specified in Landlord’s notice, Tenant’s right to possession of
the Premises shall cease and this Lease shall terminate. If Landlord elects to
terminate this Lease, everything contained in this Lease on the part of Landlord
to be done shall cease, without prejudice to Landlord’s right to recover from
Tenant all Rent, as set forth in Subsections C. and D. below. If Landlord elects
to reenter pursuant to Subsection B.(1) above. Landlord may terminate this
Lease, or, from time to time without terminating this Lease, may relet all or
any part of the Premises as the agent of Tenant, for such term, at such rental
and upon such other provisions as Landlord deems acceptable, with the right to
make any alterations and repairs to the Premises that Landlord deems
appropriate, at Tenant’s expense. No such reentry or taking of possession of the
Premises shall be construed as an election to terminate this Lease, unless
notice of such intention is given pursuant to Subsection 842) above, or unless
termination be decreed by a court of competent jurisdiction at the instance of
Landlord. Landlord shall in no event be under any obligation to relet any part
of the Premises.

 

C. Liability of Tenant: If Landlord terminates this Lease or reenters the
Premises (with or without terminating this Lease), Tenant shall remain liable
(in addition to all other liabilities of Tenant accrued at the time of the
Default) for the sum of (i) any unpaid Rent accrued prior to the time of
termination and/or reentry, as the case may be, plus interest thereon from the
due date at the Default Rate, (ii) all Base Rent and Additional Rent provided
for in this Lease from the time of termination and/or reentry, as the case may
be, until the date this Lease would have expired had a Default not occurred,
plus interest thereon from the due date at the Default Rate. (iii) any and all
expenses (including but not limited to attorneys’ and brokerage fees) incurred
by Landlord in reentering and repossessing the Premises, in correcting any
default, in painting, altering or repairing the Premises in order to place the
Premises in first-class rentable condition (whether or not the Premises are
relet), in protecting and preserving the Premises and in reletting or attempting
to relet the Premises, and (iv) any other amounts necessary to compensate
Landlord for any other injury or detriment caused by the Default, minus the net
proceeds (after deducting any rental abatements, tenant improvement allowances
and other concessions and inducements) actually received by Landlord, if any,
from any reletting to the extent attributable to the period prior to the date
this Lease would have expired had a Default not occurred. Landlord shall have
the option to recover any damages sustained by Landlord either at the time of
reletting, if any, or in separate actions from time to time as said damages
shall have been made more easily ascertainable by successive relettings or, at
Landlord’s option, to defer any such recovery until the date this Lease would
have expired in the absence of a Default, in which event Tenant hereby agrees
that the cause of action shall be deemed to have accrued on the aforesaid date.
The provisions of this Section shall be in addition to, and shall not prevent
the enforcement of, any claim Landlord may have for anticipatory breach of this
Lease.

 

D. Liquidated Damages: In addition to Landlord’s rights pursuant to Subsection
C. above, if Landlord terminates this Lease, Landlord shall have the right at
any time, at its sole option, to require Tenant to pay to Landlord on demand, as
liquidated damages, the sum of (i) the total of the Base Rent, Additional Rent
and all other sums which would have been payable under this Lease from the date
of Landlord’s demand for liquidated damages (“Landlord’s Demand”) until the date
this Lease would have terminated in the absence of the Default, discounted to
present value at the rate of five percent (5%) per annum (the “Discount Rate”),
(ii) all unpaid Rent accrued prior to the time of Landlord’s Demand, plus
interest thereon from the due date at the Default Rate, (iii) any and all
expenses (including but not limited to attorneys’ and brokerage fees) incurred
by Landlord in reentering and repossessing the Premises, in correcting any
default, in painting, altering or repairing the Premises in order to place the
Premises in first-class rentable condition (whether or not the Premises are
relet), in protecting and preserving the Premises and in reletting or attempting
to relet the Premises, and (iv) any other amounts necessary to compensate
Landlord for any other injury or detriment caused by the Default; minus the sum
of (a) the net fair market rental value of the Premises for the period referred
to in Subsection D.(i) above, discounted to present value at the Discount Rate,
and (b) any sums actually paid by Tenant to Landlord pursuant to Subsection C.
above;

 

- 16 -



--------------------------------------------------------------------------------

provided, however, that if said damages shall be limited by law to a lesser
amount, Landlord shall be entitled to recover the maximum amount permitted by
law. The “net fair market rental value” referred to in Subsection D.(a) above
shall be the fair market rental value of the Premises at the time of Landlord’s
Demand, reduced by any rental abatements, tenant improvement allowances and
other concessions and inducements generally provided by landlords seeking to
lease comparable commercial property in the area of the Premises at the time of
Landlord’s Demand. If reletting is accomplished within a reasonable time after
Lease termination, the “net fair market rental value” referred to in Subsection
D.(a) above shall be deemed prima facie to be the net rental income (after
deducting any rental abatements, tenant improvement allowances and other
concessions and inducements) realized upon such reletting.

 

E. Waiver: Tenant, on its own behalf and on behalf of all persons and entities
claiming through Tenant, including but not limited to creditors of Tenant,
hereby waives any and all rights and privileges which Tenant and such other
persons and entities might otherwise have under any present or future law:
(i) to redeem the Premises, (ii) to reenter or repossess the Premises, or
(iii) to restore the operation of this Lease, with respect to any dispossession
of Tenant by judgment or warrant of any court, any reentry by Landlord or any
expiration or termination of this Lease, whether by operation of law or pursuant
to the provisions of this Lease. Tenant hereby expressly waives receipt of a
Notice to Quit.

 

F. Lien on Personal Property: [Intentionally omitted.]

 

G. Right of Distress: [Intentionally omitted.]

 

H. Right of Landlord to Cure: If Tenant defaults in the making of any payment or
in the doing of any act required to be made or done by Tenant under this Lease,
then Landlord may, at its option, within the time designated by Landlord, which
shall be not less than five (5) business days following written notice by
Landlord to Tenant or such shorter period of time as Landlord, in its sole
discretion, determines is appropriate under the circumstances, make such payment
or do such act, and the expenses thereof, with interest thereon at the Default
Rate, from the date paid by Landlord, shall constitute Additional Rent hereunder
due and payable by Tenant with the next payment of Monthly Base Rent.

 

I. Attorneys’ Fees: In the event of any Default hereunder, Tenant shall pay to
Landlord all attorneys’ fees incurred by Landlord in connection with such
Default or the enforcement of Landlord’s rights or remedies arising in
connection therewith, whether or not this Lease is terminated and whether or not
Landlord institutes any lawsuit against Tenant as a result of such Default. In
addition to the foregoing, whether or not this Lease is terminated, Tenant shall
pay to Landlord all other costs incurred by Landlord with respect to any lawsuit
instituted or action taken by Landlord to enforce the provisions of this Lease.
In the event that Tenant initiates litigation against Landlord based upon an
alleged default by Landlord under this Lease, and Tenant is the prevailing party
in such litigation based upon a judgment by a court of competent jurisdiction
that Landlord is in default hereunder, then, after the date upon which such
judicial order becomes unappealable (i.e., the timeframe for filing appeals has
expired, without an appeal having been filed, or if an appeal has been filed,
such appeal has been finally resolved), Landlord shall pay to Tenant all
reasonable attorneys’ fees incurred by Tenant in connection with such
litigation.

 

J. Survival: Tenant’s liability pursuant to this Section 19 shall survive the
termination of this Lease, the institution of summary proceedings and/or the
issuance of a warrant thereunder.

 

20. NO WAIVER.

 

No failure or delay by Landlord in enforcing its right to strict performance by
Tenant of every provision of this Lease or in exercising any right or remedy
hereunder, and no acceptance by Landlord of full or partial rent during the
continuance of any Default, shall constitute a waiver of the provision or the
Default, and no provision shall be waived or modified except by a written
instrument executed by Landlord. No payment by Tenant, or receipt by Landlord,
of a lesser amount than the full Rent shall be deemed to be other than a payment
on account, notwithstanding any endorsement or statement on any check or letter
accompanying any payment of any Rent. No waiver of any Default or settlement of
any proceeding instituted on account of any claimed Default shall affect or
alter this Lease or constitute a waiver of any of Landlord’s rights hereunder.

 

- 17 -



--------------------------------------------------------------------------------

21. HOLDING OVER.

 

If Tenant shall be in possession of the Premises after termination of this Lease
(whether by normal expiration of the Term or otherwise), at Landlord’s option:
(i) Landlord may deem Tenant to be occupying the Premises as a tenant from
month-to-month, at the sum of one hundred fifty percent (150%) of the Monthly
Base Rent in effect for the last full month of the Term, plus the monthly
installment of Additional Rent which is then payable pursuant to Section 5.C. of
this Lease, and subject to all of the other provisions of this Lease, as
applicable to a month-to-month tenancy, or (ii) Landlord may exercise any or all
remedies for Default and at law and in equity, including but not limited to an
action against Tenant for wrongfully holding over.

 

22. SUBORDINATION.

 

A. Lease Subordinate: This Lease shall be subject and subordinate to the lien of
any and all Mortgages and to any Ground Leases, and any and all renewals,
extensions, modifications, recastings and refinancings thereof. This clause
shall be self-operative, without execution of any further instrument; but if
requested by Landlord or any Mortgagee. Tenant shall promptly execute a
certificate or other document evidencing and providing for such subordination.
Tenant agrees that, if any Mortgage is foreclosed or Ground Lease terminated,
upon request by the purchaser at the foreclosure sale or Ground Lessor, as the
case may be, Tenant shall attorn to and recognize the purchaser or Ground Lessor
as the landlord under this Lease and shall make all payments required hereunder
to such new landlord without any deduction or set-off of any kind whatsoever.
Tenant waives the provisions of any law or regulation, now or hereafter in
effect, which may give or purport to give Tenant any right to terminate or
otherwise affect this Lease or the obligations of Tenant hereunder in the event
that any such foreclosure, termination or other proceeding is filed, prosecuted
or completed. Notwithstanding anything herein to the contrary, any Mortgagee may
at any time subordinate the lien of its Mortgage to the operation and effect of
this Lease without Tenant’s consent, by giving Tenant written notice of such
subordination, in which event this Lease shall be deemed to be senior to such
Mortgage, and thereafter such Mortgagee shall have the same rights as it would
have had if this Lease had been executed, delivered and recorded before said
Mortgage. Landlord shall use reasonable efforts to obtain from any current or
future Mortgagee or Ground Lessor a nondisturbance agreement for the benefit of
Tenant in such Mortgagee’s or Ground Lessor’s, as the case may be, usual form;
provided, however, that (i) Tenant shall pay all costs incurred by Landlord
which are imposed by such Mortgagee or Ground Lessor, as the case may be, with
respect to such nondisturbance agreement and (ii) in the event that Landlord
does not obtain such nondisturbance agreement, this Lease shall be and remain
subject and subordinate to the lien of said Mortgage or Ground Lease, as the
case may be, and to any and all renewals, extensions, modifications, recastings
and refinancings thereof.

 

B. Modifications to Lease: In the event any of Landlord’s insurance carriers or
any Mortgagee requests modifications to this Lease, Tenant shall execute a
written amendment incorporating such requested modifications within thirty
(30) days after the same has been submitted to Tenant by Landlord, provided that
such modifications do not (a) adversely affect Tenant’s use of the Premises as
herein permitted, (b) increase the rentals and other sums payable by Tenant
hereunder, (c) include changes to (i) Tenant’s Security Deposit required
hereunder, (ii) Tenant’s Renewal Option (as hereinafter defined), (iii) Tenant’s
right with respect to Tenant’s Sign (as hereinafter defined), (iv) the default
provisions of Section 19 hereof, or (v) the holdover provisions of Section 21
hereof, or (d) materially adversely affect any of Tenant’s other rights or
obligations under this Lease. In the event Tenant refuses or fails to execute
such amendment within thirty (30) days, Landlord shall have the right, at its
sole option, in addition to Landlord’s other remedies for Default, to terminate
and cancel this Lease by written notice to Tenant specifying the date on which
this Lease will terminate. From and after said termination date, both Landlord
and Tenant shall be relieved of any and all further obligations hereunder,
except liabilities arising prior to the date of termination.

 

23. ASSIGNMENT AND SUBLETTING.

 

A. No Transfer Without Consent: Tenant shall not, without the prior written
consent of Landlord in each instance (which consent may be withheld in
Landlord’s sole and absolute discretion) (i) assign, mortgage or otherwise
encumber this Lease or any of its rights hereunder; (ii) sublet the Premises or
any part thereof or permit the

 

- 18 -



--------------------------------------------------------------------------------

occupancy or use of the Premises or any part thereof by any persons or entities
other than Tenant; or (iii) permit the assignment of this Lease or any of
Tenant’s rights hereunder by operation of law. Any attempted assignment,
mortgaging or encumbering of this Lease or any of Tenant’s rights hereunder and
any attempted subletting or grant of a right to use or occupy all or a portion
of the Premises in violation of the foregoing sentence shall be void.
Notwithstanding the foregoing, Landlord agrees that it shall not unreasonably
withhold, condition or delay its consent to a proposed subletting of all or any
portion of the Premises, provided that all of the following conditions are
satisfied:

 

(a) there shall be no Default at the time of the proposed subletting,

 

(b) the proposed subtenant shall be creditworthy,

 

(c) the proposed subtenant shall not be a governmental entity or a person or
entity enjoying sovereign or diplomatic immunity,

 

(d) the use of the Premises by the proposed subtenant shall not attract a
volume, frequency or type of visitor or employee to the Building which is not
consistent with the standards of a high-quality office park,

 

(e) the proposed subtenant shall specifically covenant and agree to perform the
obligations of Tenant hereunder and to occupy the Premises subject to the
provisions of this Lease, and

 

(f) Tenant remains liable for the faithful performance of this Lease.

 

B. Take-Back Rights: In addition, Tenant may not assign this Lease, nor sublet
(or permit occupancy or use of) the Premises, or any part thereof, without
giving Landlord thirty (30) days prior written notice thereof. For thirty
(30) days following receipt of said notice, if Tenant intends to sublease a
portion of the Premises which, when added to all other then subleased portions
of the Premises, would result in an aggregate of more than fifty percent
(50%) of the Premises being subleased, Landlord shall have the right,
exercisable by sending notice to Tenant, to sublet from Tenant for the balance
of the Term of this Lease (i) all of the Premises in the event Tenant notified
Landlord of its desire to assign this Lease, or (ii) so much of the Premises as
Tenant intends to sublet in the event Tenant notified Landlord of its desire to
sublet the Premises or permit another to make use thereof, at the same rental
Tenant is obligated to pay to Landlord hereunder. In the event Landlord does not
exercise the aforesaid right within said thirty (30) days, Tenant may attempt to
assign, sublet or permit use of this Lease or such space; provided that Tenant
shall obtain the prior written consent of Landlord as set forth in Subsection A.
above. In the event that Tenant defaults hereunder, Tenant hereby assigns to
Landlord the Rent due from any assignee or subtenant and hereby authorizes each
such party to pay said Rent to Landlord.

 

C. Transfer of Stock. If Tenant and/or any Guarantor is a corporation, then the
sale, issuance or transfer of any voting capital stock of Tenant or any
Guarantor, by the person, persons or entities owning a controlling interest
therein as of the date of this Lease, which results in a change in the voting
control of Tenant or the Guarantor, shall be deemed an assignment within the
meaning of this Section 23. If Tenant and/or any Guarantor is a partnership, the
sale or transfer of the partnership share, or any portion thereof, of any
general partner shall be deemed an assignment of this Lease.

 

D. Expenses and Profits; Effect of Consent:

 

(1) In the event Landlord permits Tenant to assign or sublet all or a portion of
the Premises to a third party, fifty percent (50%) of any sums that are paid by
such third party for the right to occupy the Premises, in excess of the sum of
(i) the Rent then in effect plus (ii) all reasonable expenses actually incurred
by Tenant for brokerage commissions, attorney’s fees, advertising costs and
tenant improvements in connection with such subletting or assignment shall be
paid by Tenant to Landlord on a monthly basis as Additional Rent.

 

(2) Tenant shall be responsible for all costs and expenses, including attorneys’
fees incurred by Landlord in connection with any proposed or purported
assignment or sublease and an administrative fee of One Thousand Dollars
($1,000.00).

 

(3) The consent by Landlord to any assignment or subletting shall neither be
construed as a waiver or release of Tenant from any covenant or obligation of
Tenant under this Lease, nor as relieving Tenant from giving Landlord the
aforesaid thirty (30) days notice of, or from obtaining the consent of Landlord
to, any further assignment or subletting. The collection or acceptance of Rent
from any such assignee or subtenant shall not constitute a waiver or release of
Tenant from any covenant or obligation of Tenant under this Lease, except as
expressly agreed by Landlord in writing.

 

- 19 -



--------------------------------------------------------------------------------

E. Permitted Assignments: Notwithstanding the foregoing provisions of this
Section 23, Landlord agrees that so long as (a) no Default is then continuing
beyond any applicable cure period, (b) no circumstance shall have occurred which
with the giving of notice, the passage of time, or both would constitute a
Default by Tenant, and (c) the net worth, creditworthiness and liquidity factor
of any entity into which Tenant shall merge are all greater than or equal to the
net worth, creditworthiness and liquidity factor of Tenant as of the date of
execution of this Lease, the provisions of this Section 23 shall not be
applicable with regard to an assignment of this Lease or a subletting of the
Premises to Tenant’s Affiliate (as hereinafter defined), so long as (1) Tenant
originally named herein, to the extent it remains in existence, shall remain
primarily liable under this Lease, notwithstanding any such assignment or
subletting (2) no other or further assignment or subletting shall be permitted
without Landlord’s prior written consent and (3) in the case of an assignment,
the assignee executes an assignment and assumption agreement in Landlord’s then
standard form (with such revisions thereto as are approved by Landlord in its
reasonable discretion, which approval shall not be unreasonably conditioned or
delayed) with respect to the assumption by the assignee of all of Tenant’s then
existing and future obligations under this Lease. An Affiliate, as used herein,
shall be a person or entity that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
Tenant. “Control” as used herein shall mean the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a person or entity, whether through ownership of voting securities, by contract,
or otherwise.

 

24. TRANSFER BY LANDLORD.

 

Landlord (and any successor or affiliate of Landlord) may freely sell, assign or
transfer all or any portion of its interest in this Lease and the Premises, the
Building or the Land and, in the event of any such sale, assignment or transfer,
shall be relieved of any and all obligations under this Lease from and after the
date of the sale, assignment or transfer. From and after said date, Tenant shall
be bound to such purchaser, assignee or other transferee, as the case may be, as
though the latter had been the original Landlord hereunder, provided that the
purchaser, assignee or transferee agrees to assume the obligations of Landlord
hereunder.

 

25. INABILITY TO PERFORM.

 

This Lease and Tenant’s obligation hereunder shall in no way be affected,
impaired or excused, nor shall Tenant have any claim against Landlord for
damages, because Landlord, due to Unavoidable Delays, is unable to fulfill any
of its obligations under this Lease, including, but not limited to, any
obligations to provide any services, repairs, replacements, alterations or
decorations or to supply any improvements, equipment or fixtures.

 

26. ESTOPPEL CERTIFICATES.

 

Tenant shall, without charge, within five (5) business days after receipt of any
request therefor, execute and deliver to Landlord a certificate stating:
(i) whether this Lease is unmodified and in full force and effect (or if there
have been modifications, that the Lease is in full force and effect and setting
forth all such modifications); (ii) whether, to the best of Tenant’s knowledge,
there then exist any defenses against the enforcement of any right of Landlord
hereunder (and, if so, specifying the same in detail); (iii) the dates to which
rent and any other charges hereunder have been paid by Tenant; (iv) that Tenant
has no knowledge of any then uncured defaults under this Lease (or, if Tenant
has knowledge of any such defaults, specifying the same in detail); (v) that
Tenant has no knowledge of any event that will or may result in the termination
of this Lease (or if Tenant has such knowledge, specifying the same in detail);
(vi) the address to which notices to Tenant are to be sent; and (vii) such other
information as may be reasonably requested. It is understood that any such
certificate may be relied upon by Landlord, any Mortgagee, prospective
Mortgagee, Ground Lessor, prospective Ground Lessor, or purchaser or prospective
purchaser of the Land or the Building. Landlord shall, without charge, on not
more than one (1) occasion during each calendar year, within thirty (30) days
after receipt of any request therefore by any creditor of Tenant, execute and
deliver to the requesting party a certificate stating: (1) whether this Lease is
unmodified and in full force

 

- 20 -



--------------------------------------------------------------------------------

and effect (or if there have been modifications, that the Lease is in full force
and effect and setting forth all such modifications); (ii) the date to which
Rent and other charges have been paid by Tenant; (iii) that Landlord has no
knowledge of any then uncured defaults under this Lease (or, if Landlord has
knowledge of any such defaults, specifying the same in detail); (iv) that
Landlord has no knowledge of any event that will or may result in the
termination of this Lease (or if Landlord has such knowledge, specifying the
same in detail); and (v) the address to which notices to Landlord are to be
sent.

 

27. COVENANT OF QUIET ENJOYMENT.

 

Landlord covenants that it has the right to make this Lease and that. if Tenant
shall pay all Rent and perform all of Tenant’s other obligations under this
Lease, Tenant shall have the right, during the Term and subject to the
provisions of this Lease, to quietly occupy and enjoy the Premises without
hindrance by Landlord or its successors and assigns.

 

28. WAIVER OF JURY TRIAL.

 

Landlord and Tenant hereby waive trial by jury in any action, proceeding or
counterclaim brought by either of them against the other with respect to any
matter arising out of or connected with this Lease.

 

29. BROKERS.

 

Landlord and Tenant each represents and warrants to the other that, except as
hereinafter set forth, neither of them has employed any broker in procuring or
carrying on any negotiations relating to this Lease. Landlord and Tenant shall
indemnify and hold each other harmless from any loss, claim or damage relating
to the breach of the foregoing representation and warranty. Landlord recognizes
only Insignia/ESG, as agent of Tenant, as broker with respect to this Lease and
agrees to be responsible for the payment of any leasing commissions owed to said
broker.

 

30. CERTAIN RIGHTS RESERVED BY LANDLORD.

 

Landlord shall have the following rights, exercisable without notice, without
liability for damage or injury to property, person or business and without
effecting an eviction, constructive or actual, or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for set-off, abatement of
Rent or otherwise; provided, however, that (i) Landlord shall use reasonable
efforts to minimize the disruption to Tenant’s business, and (ii) the Premises
shall remain accessible and tenantable for the conduct of Tenant’s business
therein, in connection with the exercise of any such rights:

 

A. To change the Park’s and the Building’s name or street address.

 

B. To affix, maintain and remove any and all signs on the exterior and interior
of the Building.

 

C. To designate and approve, prior to installation, all window shades, blinds,
drapes, awnings, window ventilators, lighting and other similar equipment to be
installed by Tenant that may be visible from the exterior of the Premises or the
Building.

 

D. To decorate and make repairs, alterations, additions and improvements,
whether structural or otherwise, in, to and about the Building and any part
thereof, and for such purposes to enter the Premises, and, during the
continuance of any such work, to close temporarily doors, entry ways, common
areas in the Building and to interrupt or temporarily suspend Building services
and facilities, all without affecting Tenant’s obligations hereunder, as long as
the Premises remain tenantable.

 

E. To grant to anyone the exclusive right to conduct any business or render any
service in the Building, provided Tenant is not thereby excluded from uses
expressly permitted herein.

 

F. To alter, relocate, reconfigure and reduce the common areas of the Building,
as long as the Premises remain reasonably accessible.

 

G. To alter, relocate, reconfigure, reduce and withdraw the Park Common Areas
located outside the Building, including parking and access roads, as long as the
Premises remain reasonably accessible.

 

H. To erect, use and maintain pipes and conduits in and through the Premises.

 

- 21 -



--------------------------------------------------------------------------------

31. NOTICES.

 

No notice, request, approval, waiver or other communication which may be or is
required or permitted to be given under this Lease shall be effective unless the
same is in writing and hand-delivered, sent by registered or certified mail,
return receipt requested, first-class postage prepaid, or sent with charges
prepaid by a nationally recognized air courier service, addressed as follows:

 

If to Landlord:

 

TrizecHahn Mid-Atlantic Management Services LLC

1250 Connecticut Avenue, N.W.

Suite 500

Washington. D.C. 20036

Attention: General Manager - Sunrise Technology Park

 

If to Tenant:

 

Prior to the Lease Commencement Date:

--------------------------------------------------------------------------------

  

After to the Lease Commencement Date:

--------------------------------------------------------------------------------

Mr. Dave Mathews. Vice President    Ms. Mary C. Adams, Vice President Learning
Tree International USA. Inc.    Learning Tree International USA Inc. 1831
Michael Faraday Drive    6053 West Century Blvd. Sum 200 Reston, Virginia 20190
   Los Angeles, California 90045 Attn:    Attn:

 

or at any other address of which either party shall notify the other in
accordance with this Section. Such communications, if sent by registered or
certified mail, shall be deemed to have been given three (3) business days after
the date of mailing, or if sent by a nationally recognized air courier service,
shall be deemed to have been given one (1) business day after the date of
deposit of the notice with such service. If any Mortgagee shall notify Tenant
that it is the holder of a Mortgage affecting the Premises and gives Tenant its
address in writing, no notice, request or demand thereafter sent by Tenant to
Landlord shall be effective until a copy of same shall be sent to such Mortgagee
in the manner prescribed in this Section at such address as such Mortgagee shall
designate.

 

32. MISCELLANEOUS PROVISIONS.

 

A. Benefit and Burden: The provisions of this Lease shall be binding upon, and
shall inure to the benefit of, the parties hereto and each of their respective
successors and permitted assigns.

 

B. Governing Law: This Lease shall be construed and enforced in accordance with
the laws of the jurisdiction in which the Building is located.

 

C. No Partnership: Nothing contained in this Lease shall be deemed to create a
partnership or joint venture between Landlord and Tenant, or to create any other
relationship between the parties other than that of Landlord and Tenant.

 

D. Delegation by Landlord: Wherever Landlord has the authority to take any
action under this Lease, Landlord shall have the right to delegate such
authority to others, and Landlord shall be responsible for the authorized
actions of such agents, employees and others, to the same extent as if Landlord
had taken such action itself.

 

E. Tenant Responsibility for Agents: In any case where Tenant is responsible for
performing or refraining from an act or for preventing an action or result from
occurring, Tenant shall also be responsible for any actions taken or omitted by
Tenant’s agents, employees, business invitees, licensees, contractors,
subtenants, family members, guests and any other individuals or entities present
in the Building or on the Land at Tenant’s invitation.

 

- 22 -



--------------------------------------------------------------------------------

F. Invalidity of Particular Provisions: If any provision of this Lease or the
application thereof to any person, entity or circumstance shall, to any extent,
be held invalid or unenforceable, the remaining provisions and the application
of such invalid or unenforceable provisions to persons, entities and
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby. Each provision of this Lease shall be valid and
enforced to the fullest extent permitted by law.

 

G. Counterparts: This Lease may be executed in several counterparts, all of
which shall constitute one and the same document.

 

H. Entire Agreement: This Lease, and any exhibits and addenda attached hereto,
embody the entire agreement of the parties hereto, and no representations,
inducements or agreements, oral or otherwise, between the parties not contained
in this Lease or in the exhibits or addenda shall be of any force or effect. No
rights, privileges, easements or licenses are granted to Tenant hereby, except
as expressly set forth herein.

 

I. Amendments: This Lease may not be modified in whole or in part in any manner
other than by an agreement in writing.

 

J. Mortgagee’s Performance: Tenant shall accept performance of any of Landlord’s
obligations hereunder by any Mortgagee.

 

K. Limitation on Interest: In any case where this Lease provides for a rate of
interest that is higher than the maximum rate permitted by law, the rate
specified herein shall be deemed to equal, and the party designated as recipient
of such interest shall be entitled to receive, the maximum rate of interest
permitted by law.

 

L. Remedies Cumulative: All rights and remedies of Landlord shall be cumulative
and shall not be exclusive of any other rights or remedies of Landlord hereunder
or now or hereafter existing at law or in equity.

 

M. Annual Financial Statements: Not later than March 31 of each Fiscal Year
during the Term, Tenant shall submit to Landlord an audited financial statement
covering the preceding Fiscal Year, which has been prepared in accordance with
generally accepted accounting principles by an independent certified public
accountant.

 

N. Landlord’s Termination Right: If, in Landlord’s reasonable opinion, Tenant’s
activities or presence in the Premises results in a continuing or repeated
significant threat of physical danger to other tenants or users of the Building,
whether or not Tenant is capable of controlling such threat, Landlord shall have
the right to terminate this Lease upon not less than sixty (60) days’ prior
written notice to Tenant in which Landlord describes in reasonable detail the
nature of the continuing or repeated significant threat of physical danger.

 

33. LENDER APPROVAL. [Intentionally omitted.]

 

34. PARKING.

 

Parking will be made available to Tenant pursuant to the provisions of Exhibit E
attached hereto.

 

35. SECURITY DEPOSIT. [Intentionally omitted.]

 

36. HAZARDOUS MATERIALS.

 

A. Definition. As used in this Lease, the term “Hazardous Material” means any
flammable items, explosives, radioactive materials, hazardous or toxic
substances, material or waste or related materials, including any substances
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “infectious wastes”, “hazardous materials” or “toxic substances” now or
subsequently regulated under any federal, state or local laws, regulations or
ordinances including, without limitation, oil, petroleum-based products, paints,
solvents, lead, cyanide, DDT, printing inks, acids, pesticides, ammonia
compounds and other chemical products, asbestos, PCBs and similar compounds, and
including any different products and materials which are subsequently found to
have adverse effects on the environment or the health and safety of persons.

 

B. General Prohibition. Tenant shall not cause or permit any Hazardous Material
to be generated, produced, brought upon, used, stored, treated, discharged,
released, spilled or disposed of on, in under or about

 

- 23 -



--------------------------------------------------------------------------------

the Premises, the Building, or the Land (hereinafter referred to collectively as
the “Property”) by Tenant, its affiliates, agents, employees, contractors,
subtenants, assignees or invites other than reasonable quantities of customary
office supplies which are used, stored and disposed of in compliance with all
applicable governmental laws and regulations. Tenant shall indemnify, defend and
hold Landlord harmless from and against any and all actions (including, without
limitation, remedial or enforcement actions of any kind, administrative or
judicial proceedings, and orders or judgments arising out of or resulting
therefrom), costs, claims, damages (including without limitation, attorneys’,
consultants’, and experts’ fees, court costs and amount paid in settlement of
any claims or actions), fines, forfeitures or other civil, administrative or
criminal penalties, injunctive or other relief (whether or not based upon
personal injury, property damage, or contamination of, or adverse effects upon,
the environment, water tables or natural resources), liabilities or losses
arising from a breach of this prohibition by Tenant, its affiliates, agents,
employees, contractors, subtenants, assignees or invitees.

 

C. Notice. In the event that Hazardous Materials are discovered upon, in, or
under the Property, and any governmental agency or entity having jurisdiction
over the Property requires the removal of such Hazardous Materials, Tenant shall
be responsible for removing those Hazardous Materials arising out of or related
to the use or occupancy of the Property by Tenant or its affiliates, agents,
employees, contractors, subtenants, assignees or invites but not those of its
predecessors. Notwithstanding the foregoing, Tenant shall not take any remedial
action in or about the Property or any portion thereof without first notifying
Landlord of Tenant’s intention to do so and affording Landlord the opportunity
to protect Landlord’s interest with respect thereto. Tenant immediately shall
notify Landlord in writing of: (i) any spill, release, discharge or disposal of
any Hazardous Material in, on or under the Property or any portion thereof;
(ii) any enforcement, cleanup, removal or other governmental or regulatory
action instituted, contemplated, or threatened (if Tenant has notice thereof)
pursuant to any laws respecting Hazardous Materials; (iii) any claim made or
threatened by any person against Tenant or the Property or any portion thereof
relating to damage, contribution, cost recovery, compensation, loss or injury
resulting from or claimed to result from any Hazardous Materials; and (iv) any
reports made to any governmental agency or entity arising out of or in
connection with any Hazardous Materials in, on under or about or removed from
the Property or any portion thereof, including any complaints, notices,
warnings, reports or asserted violations in connection therewith. Tenant also
shall supply to Landlord as promptly as possible, and in any event within five
(5) business days after Tenant first receives or sends the same, copies of all
claims, reports, complaints, notices, warnings or asserted violations relating
in any way to the Premises, the Property or Tenant’s use or occupancy thereof.

 

D. Landlord’s Obligations: In the event that Landlord receives written notice
from a governmental agency of the presence of Hazardous Materials in the
Premises or in any of the Common Areas of the Building which are utilized by
Tenant in a quantity and of a nature that violates any applicable laws or
governmental regulations and that were not introduced to the Building by or on
behalf of Tenant, Landlord shall take such action, if any, as may be required to
comply with such laws or governmental regulations; provided, however, that
Landlord shall have the right to contest any such notice of violation, in which
case Landlord’s obligation to cure shall not arise until after the final
adjudication of the validity of the violation notice.

 

E. Survival. The respective rights and obligations of Landlord and Tenant under
this Section 36 shall survive the expiration or earlier termination of this
Lease.

 

37. RELOCATION OF TENANT. [Intentionally omitted.]

 

38. NO RECORDATION.

 

Tenant shall not record or attempt to record this Lease or any memorandum hereof
in any public records without the prior written approval of Landlord, which may
be denied in Landlord’s sole and absolute discretion. In the event that Landlord
grants its approval to record this Lease or a memorandum hereof, Tenant shall
pay all recordation fees, taxes and charges in connection with such recordation.

 

- 24 -



--------------------------------------------------------------------------------

39. OPTION TO EXTEND.

 

Provided that Learning Tree International USA, Inc., a Delaware corporation, and
any of its Affiliates (individually and collectively, “Learning Tree”), is not
then in default and has not been in default more than twice during the Term, in
each case both at the time of exercise of the Renewal Option, as hereinafter
defined, and at the commencement of the Renewal Period, as hereinafter defined,
and is then in occupancy of the Premises at the time of exercise of the Renewal
Option, as hereinafter defined, and at the time of the commencement of the
Renewal Period, as hereinafter defined, Learning Tree shall have one (1) option
(the “Renewal Option”) to extend the Term for one (1) additional five (5) year
period (the “Renewal Period”) after the expiration of the initial Term. The
Renewal Option shall be exercisable only by written notice given by Learning
Tree to Landlord not later than twelve (12) months, nor earlier than fifteen
(15) months, prior to the expiration of the Term. In the event that Learning
Tree does not timely exercise the Renewal Option, the Renewal Option shall be
null and void and of no further force or effect, time being of the essence in
the exercise of the Renewal Option and it being acknowledged and agreed by
Learning Tree that Landlord shall be entitled to rely on any failure by Learning
Tree to give written notice of its exercise of the Renewal Option by the date
set forth herein for such exercise thereof.

 

All terms and conditions of this Lease shall be applicable during the Renewal
Period except that the amount of Base Rent charged for the Renewal Period shall
be the then “Prevailing Market Rent”, which shall be the rent for comparable
space in comparable buildings in Reston, Virginia, taking into account such
concessions, if any, as are then being offered by landlords of comparable
buildings in Reston, Virginia with respect to such comparable space. If within
thirty (30) days following delivery of Learning Tree’s notice, Landlord and
Learning Tree have not mutually agreed on the Prevailing Market Rent for the
Renewal Period in question, then within ten (10) days after the expiration of
such thirty-day period, each party shall give written notice to the other
setting forth the name and address of a Broker (as hereinafter defined) selected
by such party who has agreed to act in such capacity, to determine the
Prevailing Market Rent. If either party shall fail to select a Broker as
aforesaid, the Prevailing Market Rent shall be determined by the Broker selected
by the other party. Each Broker shall thereupon independently make his
determination of the Prevailing Market Rent within twenty (20) days after the
appointment of the second Broker. If the two Brokers’ determinations are not the
same, but the higher of such two values is not more than one hundred five
percent (105%) of the lower of them, then the Prevailing Market Rent shall be
deemed to be the average of the two values. If the higher of such two values is
more than one hundred five percent (105%) of the lower of them, then the two
Brokers shall jointly appoint a third Broker within ten (10) days after the
second of the two determinations described above has been rendered. The third
Broker shall independently make his determination of the Prevailing Market Rent
within twenty (20) days after his appointment. The highest and the lowest
determinations of value among the three Brokers shall be disregarded and the
remaining determination shall be deemed to be the Prevailing Market Rent. Within
thirty (30) days after the Prevailing Market Rent is determined as aforesaid,
the parties shall execute an amendment to this Lease setting forth the new Rent
to be paid for the Renewal Period.

 

For the purposes of this Section 39, “Broker” shall mean a real estate broker
licensed in Virginia, who has been regularly engaged in such capacity in the
business of commercial office leasing in Reston, Virginia for at least ten
(10) years immediately preceding such person’s appointment hereunder. Each party
shall pay for the cost of its Broker and one-half of the cost of the third
Broker.

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal as
of the day and year first above written.

 

WITNESS:   LANDLORD:         STEVENS CREEK ASSOCIATES, a California general    
    Partnership         By:   TRIZECHAHN CENTERS, INC., a California Corporation
      By:  

/s/ Steven Hall

--------------------------------------------------------------------------------

  By:  

/s/ Paul L. Schulman

--------------------------------------------------------------------------------

        Name:   Paul L. Schulman         Its:   Vice President By:  

/s/ C. L. Mazowieski

--------------------------------------------------------------------------------

  By:  

/s/ Elizabeth M. Bunte

--------------------------------------------------------------------------------

        Name:   Elizabeth M. Bunte         Its:   Assistant Secretary
WITNESS/ATTEST:   TENANT:         LEARNING TREE INTERNATIONAL USA, INC., a      
  Delaware corporation

/s/ Patrick H. McCabe

--------------------------------------------------------------------------------

  By:  

/s/ David Mathews        4/22/02

--------------------------------------------------------------------------------

        Its:   VP/Controller

 

- 26 -



--------------------------------------------------------------------------------

EXHIBIT B

 

DECLARATION BY LANDLORD AND TENANT

 

AS TO DATE OF DELIVERY AND ACCEPTANCE OF

 

POSSESSION, LEASE COMMENCEMENT DATE, ETC.

 

THIS DECLARATION is hereby attached to and made a part of the Deed of Lease
dated the      day of                 , 2002 (the “Lease”), entered into by and
between STEVENS CREEK ASSOCIATES, a California general partnership, d/b/a
TRIZECHAHN SUNRISE TECH PARK MANAGEMENT, as Landlord and LEARNING TREE
INTERNATIONAL USA, INC., a Delaware corporation, as Tenant. All terms used in
this Declaration have the same meaning as they have in the Lease.

 

(i) Landlord and Tenant do hereby declare that possession of the Premises was
accepted by Tenant on the      day of                 , 20    ;

 

(ii) As of the date hereof, the Lease is in full force and effect, and Landlord
has fulfilled all of its obligations under the Lease required to be fulfilled by
Landlord on or prior to said date;

 

(iii) The Lease Commencement Date is hereby established to be
                        , 2002; and

 

(iv) The Lease Expiration Date is hereby established to be
                        , unless the Lease is sooner terminated pursuant to any
provision thereof.

 

WITNESS:    LANDLORD:          STEVENS CREEK ASSOCIATES, a California general  
       Partnership          By:   TRIZECHAHN CENTERS, INC., a California
Corporation        By:  

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

         Name:  

 

--------------------------------------------------------------------------------

         Its:  

 

--------------------------------------------------------------------------------

By:  

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

         Name:  

 

--------------------------------------------------------------------------------

         Its:  

 

--------------------------------------------------------------------------------

WITNESS/ATTEST:    TENANT:          LEARNING TREE INTERNATIONAL USA, INC., a    
     Delaware corporation

 

--------------------------------------------------------------------------------

   By:  

 

--------------------------------------------------------------------------------

         Its:  

 

--------------------------------------------------------------------------------

 

[NOTE: NOT TO BE EXECUTED AT TIME OF EXECUTION OF LEASE]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT D

 

RULES AND REGULATIONS

 

The following rules and regulations have been formulated for the safety and
well-being of all the tenants of the Building. Adherence to these rules and
regulations by each and every tenant contributes to safe occupancy and quiet
enjoyment of the Building. Subject to Section 19 of the Lease, any violation of
these rules and regulations by any tenant which continues after notice from
Landlord shall be a Default under such tenant’s lease, at the option of
Landlord.

 

Landlord may, upon request by any tenant, waive compliance by such tenant of any
of the following rules and regulations, provided that (a) no waiver shall be
effective unless signed by Landlord or Landlord’s authorized agent, (b) no such
waiver shall relieve any tenant from the obligation to comply with such rule or
regulation in the future, unless expressly consented to by Landlord, and (c) no
such waiver granted to any tenant shall relieve any other tenant from the
obligation of complying with said rule or regulation unless such other tenant
has received a similar waiver in writing from Landlord.

 

1. The sidewalks, entrances, passages, courtyards, elevators, vestibules,
stairways, corridors, halls and other parts of the Building not occupied by any
tenant (hereinafter “Common Areas”) shall not be obstructed or encumbered by any
tenant or used for any purposes other than ingress and egress to and from the
tenant’s premises. No tenant shall permit the visit to its premises of persons
in such numbers or under such conditions as to interfere with the use and
enjoyment of the Common Areas by other tenants.

 

2. No awnings or other projections shall be attached to the outside walls of the
Building without the prior written consent of Landlord.

 

3. No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside or inside
of the tenant’s premises or in the Building without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event of any violation of the foregoing by any tenant, Landlord
may remove the same without any liability and may charge the expense incurred by
such removal to the tenant or tenants responsible for violating this rule. All
interior signs on the doors and directory tablet of the Building shall be
inscribed, painted or affixed by Landlord at the expense of each tenant, and
shall be of a size, color and style acceptable to Landlord.

 

4. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the Common Areas without the
prior written consent of Landlord.

 

5. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. No tenant shall throw
anything out of the doors or windows or down any corridors of stairs.

 

6. Except to the extent permitted by the Lease, there shall be no marking,
painting, drilling into or other form of defacing of or damage to any part of a
tenant’s premises or the Building. No boring, cutting or stringing of wires
shall be permitted. No tenant shall construct, maintain, use or operate within
its premises or elsewhere within or on the outside of the Building, any
electrical device, wiring or apparatus in connection with a loud speaker system
or other sound system. Upon prior written approval by Landlord, a tenant may
install Muzak or other internal music system within the tenant’s premises if the
music system cannot be heard outside of the premises.

 

7. No tenant shall make or permit to be made any disturbing noises or disturb or
interfere with the occupants of the Building or neighboring buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, tape recorder, whistling, singing or any other way.

 

8. No bicycles, vehicles, animals, birds or pets of any kind shall be brought
into or kept in or about a tenant’s premises or in the Building.

 

9. No cooking shall be done or permitted by any tenant on its premises, except
that, with Landlord’s prior written approval (including approval of plans and
specifications therefore), which approval shall not be unreasonably withheld,
conditioned or delayed, a tenant may install and operate for convenience of its
employees a lounge or coffee

 

D-1



--------------------------------------------------------------------------------

room with a microwave, sink and refrigerator; provided that in so doing the
tenant shall comply with all applicable building code requirements and any
insurance or other requirements specified by Landlord. No tenant shall cause or
permit any unusual or objectionable odors to originate from its premises.

 

10. No space in or about the Building shall be used for the manufacture,
storage, sale or auction of merchandise goods or property of any kind.

 

11. [Intentionally omitted.]

 

12. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanisms thereof without the prior written approval or knowledge of
Landlord, which approval shall not be withheld, conditioned or delayed, provided
that Tenant provides Landlord with operable keys for all such additional locks
or bolts of any kind. Each tenant shall, upon the termination of its tenancy,
return to Landlord all keys used in connection with its premises, including any
keys to the premises, to rooms and offices within the premises, to storage rooms
and closets, to cabinets and other built-in furniture, and to toilet rooms,
whether or not such keys were furnished by Landlord or procured by the tenant,
and in the event of the loss of such keys, such tenant shall pay to Landlord the
cost of replacing the locks. On termination of a tenant’s lease, the tenant
shall disclose to Landlord the combination of all locks for safes, safe cabinets
and vault doors, if any, remaining in the premises.

 

13. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description, must take place in such reasonable manner and
during such reasonable hours as Landlord may require. Landlord reserves the
right (but shall not have the obligation) to inspect all freight brought into
the Building and to exclude from the Building all freight which violates any of
these rules and regulations or any provision of any tenant’s lease.

 

14. Any person employed by any tenant to do janitorial work within the tenant’s
premises must obtain Landlord’s approval prior to commencing such work, and such
person shall comply with all instructions issued by the superintendent of the
Building while in the Building. No tenant shall engage or pay any employees on
the tenant’s premises or in the Building, except those actually working for such
tenant on said premises.

 

15. No tenant shall purchase spring water, ice, coffee, soft drinks, towels or
other like merchandise or service from any company or person who has, in
Landlord’s opinion committed violations of Building regulations or caused a
hazard or nuisance to the Building and/or its occupants.

 

16. Landlord shall have the right to prohibit any advertising by any tenant
which mentions the Building or the Park by name, includes the Building’s address
or any depiction of the Building or the Park, and of the Building which, in
Landlord’s opinion, tends to impair the reputation of the Building or the Park
and, upon written notice from Landlord, such tenant shall refrain from and
discontinue such advertising.

 

17. Landlord reserves the right to exclude from the Building at all times any
person who is not known or does not properly identify himself to the Building’s
management or its agents. Landlord may at its option require all persons
admitted to or leaving the Building to register between the hours of 6 p.m. and
8 a.m., Monday through Friday, and all times on Saturdays, Sundays and holidays.
Each tenant shall be responsible for all persons for whom it authorized entry
into the Building, and shall be liable to Landlord for all acts of such persons.

 

18. Each tenant shall see that all lights are turned off before closing and
leaving its premises at any time.

 

19. The requirements of tenants will be attended to only upon application at the
office of the Building. Building employees have been instructed not to perform
any work or do anything outside of their regular duties, except with special
instructions from the management of the Building.

 

20. Canvassing, soliciting and peddling in the Building is prohibited, and each
tenant shall cooperate to prevent the same.

 

21. No water cooler, plumbing or electrical fixture which connects to the
plumbing and electrical systems of the Building shall be installed by tenant
without Landlord’s prior written consent.

 

22. No hand trucks, except those equipped with rubber tires and side guards,
shall be used to deliver or receive any merchandise in any space or in the
Common Areas of the Building, either by tenant or its agents or contractors.

 

D-2



--------------------------------------------------------------------------------

23. Access plates to under floor conduits shall be left exposed. Where carpet is
installed, carpet shall be cut around the access plates.

 

24. Mats, trash and other objects shall not be placed in the public corridors.

 

25. [Intentionally omitted.]

 

26. [Intentionally omitted.]

 

27. [Intentionally omitted.]

 

28. No smoking shall be permitted in any of the Common Areas of the Building or
in the tenant’s premises. All cigarettes and related trash shall be disposed of
in trash receptacles and not on the sidewalk, parking lot or grass.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

 

PARKING

 

1. AVAILABILITY; RENT.

 

Landlord agrees that it will provide to Tenant sufficient space to park
twenty-two (22) automobiles, either in the parking area of the Building (the
“Parking Area”) or as otherwise provided, at no charge to Tenant. No specific
parking spaces will be allocated for use by Tenant. Landlord reserves the right
to institute either a valet or self-parking system; provided, however, that if
at any time during the Term of the Lease Landlord provides to Tenant any
additional spaces, Landlord shall at all times have the right to reclaim such
spaces upon thirty (30) days notice to Tenant.

 

2. REGULATIONS; LIABILITY.

 

Tenant and its employees, agents and invites shall observe reasonable safety
precautions in the use of the Parking Area and shall at all times abide by all
rules and regulations promulgated by Landlord and/or the Parking Area operator
governing use of the Parking Area. Landlord does not assume any responsibility
for, and shall not be held liable for, any damage or loss to any automobiles
parked in the Parking Area or to any personal property located therein, or for
any injury sustained by any person in or about the Parking Area.

 

E-1